                                                 U.S. Department of State
                               CERTIFICATE TO BE ATTACHED TO DOCUMENTARY
                                  EVIDENCE ACCOMPANYING REQUISITIONS IN
                                     THE UNITED STATES FOR EXTRADITION
                                         AMERICAN FOREIGN SERVICE


                                                                                     02-02-2018
                                                                            Place and Date (mm-dd-yyyy)

                           Angela M. Kerwin                                            Consul General
                              Name                                                         Title
          ted States of America at                                          Seoul, Korea

           ify that the annexed papers, being                         supporting documents



            be used upon an application for the extradition from the United States of America
                                          Hyuk Kee Y00


              he crime of      embezzlement, etc.



               been committed in                                       Republic of Korea

                 legally authenticated so as to entitle them to be received in evidence for similar purposes by

                                              Republic of Korea

                   18, United States Code, Section 3190.

                   ereof I hereunto sign my name and cause my seal of office to be affixed

                     2nd             day of                           February 2018
                                                                      Month and Year




                                                              Angela M. Kerwin, Consul General
                                                          Type Name and Title of Certifying Officer
                                                               of the United States of America.




DS-36
04-2007                                                                                            EX-YOO-S4-00001
                           Ministry of Justice
                             Republic of Korea

Attorney General
Department of Justice
United States of America


        Supplement to Request for Extradition of YO0 Hyuk. Kee



I, Park Sang-h, the Korean Minister of Justice,

1. on behalf of the Korean government, hereby request for the extradition of
YO0 Hyuk Kee who is investigated for alleged embezzlement, etc. under the
Treaty on Extradition between the Republic of Korea and the United States
of America, so that this case can be handled in accordance with the relevant
laws of the Republic of Korea.

2. hereby confirm that the Korean government certifies this supplementary
document on the request for the extradition of the criminal by sealing, signing
and impressing the official seal of the Korean Minister of Justice on this
document.

                                 Seoul, Republic of Korea

                                 January 30, 2018

                                 Park Sang-ki
                                 Minister of Justice
                                 Republic of Korea
                                 (Sealed by Minister of Just

                                 Seo Jungmin
                                 Director, International Criminal Affairs Division
                                 (Duly authorized by the Minister)




                                                                   EX-YOO-S4-00002
      SUPPLEMENTARY STATEMENT OF CONFIRMATION

I, KIM Hyeong-geun, Prosecutor at the Incheon District
Prosecutors' Office in Korea hereby certify the following in
support of the request for the extradition of YO0 Hyuk Kee from
the United States of America to the Republic of Korea, pursuant
to the Extradition Treaty between the Republic of Korea and the
United States of America which took effect in December 20, 1999.


1. QUALIFICATIONS
1.1. I am a public prosecutor of the Incheon District
     Prosecutors' Office ("Incheon DPO") under the Korean
     Ministry of Justice. After passing the National Bar
     Examination in 1997, I completed the required two-year
     course at the Judicial Research and Training Institute
     under the Supreme Court of Korea and obtained
     qualifications to work as a judge, prosecutor or lawyer in
     2000. I have been working as a prosecutor since February
     2002, under the appointment of the President of Korea.
     Based on my training, experience and position, I fully
     understand the criminal law and procedures of Korea. As a
     prosecutor in charge of investigating this case succeeding
     Prosecutor JEONG Soon Shin, who was previously in charge
     of this case and sent a request to extradite Y00 Hyuk Kee
    dated May 2014, I am well aware of the matters of this
    case as I have reviewed the statements made by the victims
    and those involved in this case, investigation reports and
    evidence.


                              1


                                                      EX-YOO-S4-00003
1.2. Under the Korean law, a prosecutor who presides over
     investigations may choose to either investigate
     independently or supervise the police as they investigate
     a case. Once the investigation is completed, the
     prosecutor exclusively decides whether or not to indict
     the case. After the indictment, the prosecutor supports
     and maintains the prosecution and executes the final
     judgment of the court. According to the principle of the
     exclusive power of prosecutors, the court may proceed with
     trial procedures only for cases that have been indicted by
     a prosecutor. In this case, there is clear and sufficient
     evidence to indict the suspect regardless of his statement.
     However, according to the Korean practice on
     investigations and indictments, prosecutors do not indict
     a suspect on the run. It is for this reason that JEONG
     Soon Shin, then-prosecutor who took charge of the
     investigation of this case, made a request to extradite
     YO0 Hyuk Kee dated May 2014. I, as the prosecutor who has
     taken over this case, hereby certify the following upon
     the supplementary request from the U.S.


2. EACH COUNT OF EMBEZZLEMENT •
2.1. Paragraph 4.1.1. of the initial Statement of ConfiLmation
     (May 14, 2014) is about the background of YO0 Hyuk Kee's
     crimes, such as his identity and the criminal methods he
     used to commit embezzlement. Details of each count, with
     which YO0 Hyuk Kee will be charged after he is extradited,
     are described in paragraphs 4.1.2. through 4.1.8. of the


                              2

                                                       EX-YOO-S4-00004
     initial Statement of Confirmation (May 14, 2014).
2.2. Details of each count are described in the following
     paragraph 2.2.2. to 2.2.8.
2.2.1. YO0 Hyuk Kee owned 19.44% of the shares outstanding of I-
     One-I Holdings Co., Ltd. ("I-One-I Holdings") and operated
     its affiliate companies, including Trigon Korea Co., Ltd.,
     Kukje Pictures Co., Ltd., Dapanda Co., Ltd. ("Dapanda"),
     Onzigoo Co., Ltd. ("Onzigoo"), Ahae Co., Ltd. ("Ahae"),
     Moonjin Media Co., Ltd. ("Moonjin Media"), Chonhaiji, Co.,
     Ltd. ("Chonhaiji"), Cheonghaijin Marine Co., Ltd.
     ("Cheonghaijin Marine"), Semo Co., Ltd. ("Semo"), Clian
     Co., Ltd, Saemuri Co., Ltd, Hojin Co., Ltd., and Sokuri
     Trading Co., Ltd.
2.2.2. In or around March 2010, at Semo's office located at 565-3,
     558-10 Sipjeong-dong, Bupyeong-gu, Incheon, YO0 Hyuk Kee
     conspired with GO Chang-hwan, Semo's CEO, and signed a
     management consulting services contract through which Y00
     Hyuk Kee received KRW 25,000,000 from the victim company,
     Semo, in return for providing management consulting
     services. However, Semo was not in need of such services
     and Key Solution, a company operated by Y00 Hyuk Kee,
     neither provided nor had the ability to provide such
     services to Semo. From the point of signing the contract
     until March 2014, YO0 Hyuk Kee received KRW 25,000,000
     every month, which is KRW 1,225,000,000 in total, from
     Semo into his Woori Bank account thereby embezzling the
     money.
     [Relevant Evidence]


                               3


                                                         EX-YOO-S4-00005
       Statement made by GO Chang-hwan, Semo's CEO, at the
Incheon District Prosecutors' Office On April 25, 2014:
'It was upon the request of PARK Seung-il of Key Solution
that Semo provided KRW 250,000,000 in 2010 and KRW
300,000,000 every year from 2011 to 2013 to Key Solution
operated by YO0 Hyuk Kee as management consulting fee.'
'No cost comparison analysis was conducted in deciding the
service fee. I and PARK Seung-il exclusively reached the
contract without considering Key Solution's expertise,
past perfoLmance, and reliability and checking the need
for additional consulting.'
      Statement made by GO Chang-hwan at the Incheon
District Prosecutors' Office on May 6, 2014: 'Key Solution
provided consulting service by releasing a consulting
report once or twice a year. The quality of the report
was not enough given that an expensive fee was paid on a
regular basis and you could get that quality of service if
you hire another company.'
      Statement made by KIM Kyu-suk, chief of Semo's
Management Support Team at the Incheon District
Prosecutors' Office on April 30, 2014: 'Even though
significant amounts of consulting service fees were given
to YO0 Hyuk Kee every month, what we had was only a
consulting report released once or twice a year.'
      Statement made by CHO Seon-ae, an employee of Semo,
at the Incheon District Prosecutors' Office on May 1,
2014: 'While Semo's debt exceeded its capital on its
financial statement and its operating profits were on the


                         4


                                                    EX-YOO-S4-00006
     decline, Semo provided KRW 300,000,000 to Key Solution
     every year, which amounted to a whopping KRW 1,150,000,000
     in total over a period of four years, on the pretext of
     paying management consulting fees. It was unusual that
     Semo didn't change the consulting company even when Semo's
     business performance barely improved with such expensive
     consulting service.'
              Judgement of conviction on GO Chang-hwan for this
     case in which Y00 Hyuk Kee is stated as an accomplice
2.2.3. In or about April 2010 in the office of Moreal Design Co.,
     Ltd. ("Moreal Design") located at 4-4 Samseong-dong,
     Gangnam-gu, Seoul, YO0 Hyuk Kee conspired with Y00 Chong
     Somena, who had authority over Moreal Design's funds, and
     received KRW 30,000,000 on the pretext of a management
     consulting fee. Until December 2013, he received KRW
     20,000,000 or KRW 30,000,000 every month, KRW 990,000,000
     in total, even though it was not necessary for the victim
     company Moreal Design to receive management consulting on
     a regular basis. Also, Y00 Hyuk Kee's Key Solution neither
     provided nor had the ability to provide such services to
     Moreal Design. In this manner, YO0 Hyuk Kee embezzled the
     money.
     [Relevant Evidence]
     A        Statement made by HA Myeong-hwa, CEO of Moreal
     Design, at the Incheon District Prosecutors' Office on May
     14, 2014:    'YO0 Hyuk Kee and YO0 Chong Somena signed a

     management consulting services contract. KRW 20,000,000
     was provided to YO0 Hyuk Kee every month but there is no


                                5


                                                        EX-YOO-S4-00007
     official document proving Moreal Design received
     management consulting.'
     AL    Statement made by PARK Hwa-soon, an accounting
     clerk of Moreal Design, at the Incheon District
     Prosecutors' Office on May 12, 2014: 1Y00 Hyuk Kee signed
     a management conSulting services contract with YO0 Chong
                      \
     Somena and HA Myeong-hwa but I have no idea whether Moreal
     Design actually received any consulting service from Key
     Solution.'
2.2.4. In or about January 2009 in the office of Ahae, Y00 Hyuk
     Kee conspired with LEE Jae-young, who had authority over
     Ahae's funds, and signed a trademark licensing agreement
     stating that Ahae would pay licensing fees of about 0.8%
     to 1.6% of Ahae's revenue to him after registering the
     name of the company, "Ahae," as a trademark. The victim
     company, however, had been using the name for the company
     for about 10 years. At the point of signing the contract,
     YO0 Hyuk Kee received KRW 9,499,200 and until December
     2013, he received a total of KRW 5,346,311,045 from Ahae
     thereby embezzling the money.
     [Relevant Evidence]
     AL    Statement made by PARK Seung-il (executive director
     at I-One-I Holdings), a staff member at Key Solution who
     managed YO0 Hyuk Kee's fund, at the Incheon District
     Prosecutors' Office on May 8, 2014: 'YO0 Hyuk Kee directed
    to collect 1.6% of Ahae's sales revenue as trademark
     royalties. I told LEE Seong-hwan, then CEO of Ahae, to
    follow what YO0 Hyuk Kee ordered saying he is YO0 Byeong


                               6

                                                      EX-YOO-S4-00008
     Eyn's son. I signed a trademark licensing agreement and
     received licensing fees. The amount of the fee was
     singlehandedly decided by Y00 Hyuk Kee, not based on
     common market pricing. This is, disguised as trademark
     royalties, was in fact a means to transfer affiliates'
     funds to YOO's family.'
     AL     Statement made by LEE Seong-hwan who served as CEO
     of Ahae until around 2010 at the Incheon District
     Prosecutors' Office on May 4, 2014: 'Even though the
     trademark, "Ahae," was created altogether by company staff
     in 1998, YO0 Hyuk Kee, through PARK Seung-il, made a
     directive to pay trademark royalties, saying that he
     registered it in 2009. Because YO0 Hyuk Kee is YO0 Byeong
     Eyn's son, it was hard not to follow his words so we
     couldn't help but pay the fees.'
     AL     Judgement of conviction on LEE Jae-young for this
     case in which YO0 Hyuk Kee is stated as an accomplice
2.2.5. In or about January 2009 in the office of Onnara Shopping
     Co., Ltd. ("Onnara Shopping"), YO0 Hyuk Kee conspired with
     BYEON Gi-chun who had authority over Onnara Shopping's
     funds and signed a trademark licensing agreement through
     which Y00 Hyuk Kee received KRW 8,514,430 at the point of
     signing, and a total of KRW 328,436,704 until December
     2011 from the victim company Onnara, even though the
     company name "Onnara Shopping" did not have any brand
     value and was an easily replaceable name, while a
     trademark registration cost only about KRW 300,000.
     [Relevant Evidence]


                               7

                                                       EX-YOO-S4-00009
     AL    Statement made by PARK Seung-il, a Key Solution's
     employee who handled YO0 Hyuk Kee's funds, at the Incheon
     District Prosecutors' Office on May 8, 2014: 'Following
     Y00 Hyuk Kee's order, we received a certain percentage of
     their revenue as trademark licensing fee from affiliates
     such as Onnara Shopping. The amount of the fees was
     singlehandedly decided by YO0 Hyuk Kee, not based on
     common market pricing. This is, disguised as trademark
     royalties, was in fact a means to transfer affiliates'
     funds to YOO's family.'
     AL    Judgement of conviction on PARK Seung-il for this
     case in which Y00 Hyuk Kee is stated as an accomplice
2.2.6. In or about January 2008 in the office of Chonhaiji, YO0
     Hyuk Kee conspired with BYEON Gi-chun who had authority
     over Chonhaiji's funds and signed a trademark licensing
     agreement stating that Cheonhaiji would pay a licensing
     fee of 1.0% to 1.5% of Chonhaiji's revenue. Y00 Hyuk Kee
     received KRW 18,898,710 at the point of signing the
     contract, and a total of KRW 1,235,426,771 until June 2010,
     even though the company name "Chonhaiji" did not have any
     brand value and was an easily replaceable name, while a
     trademark registration cost only about KRW 300,000.
     [Relevant Evidence]
     AL    Statement made by BYEON Gi-chun, CEO of Chonhaiji,
     at the Incheon District Prosecutors' Office on May 6,
     2014: 'YO0 Byeong Eyn is the person who helped me work at
     Chonhaiji so I had no choice but to accept Y00 Hyuk Kee's
     request and offer money as trademark royalties. However,


                               8


                                                      EX-YOO-S4-00010
     from around April to May 2010 when expenses of trademark
     and logo loyalty were categorized as a non-deductible item
     by the National Tax Service, we started providing KRW 20
     million per month to YO0 Hyuk Kee from around February
     2011 as consulting fees.'
     AL     Judgement of conviction on PARK Seung-il for this
     case in which Y00 Hyuk Kee is stated as an accomplice
2.2.7. In or about February 2011 in the office of Chonhaiji, YO0
     Hyuk Kee received KRW 20,000,000 from Chonhaiji in the
     name of consulting fees even though YO0 Hyuk Kee did not
     provide any consulting to Chonhaiji. Until November 2011,
     YO0 Hyuk Kee received KRW 20,000,000 every month and
     embezzled KRW 200,000,000 in total from Chonhaiji.
     [Relevant Evidence]
     A     Statement made by BYEONG Gi-chun, Chonhaiji CEO, at
     the Incheon District Prosecutors' Office on May 6, 2014:
     'As National Tax Service determined expenses of trademark
     licensing fees to YO0 Hyuk Kee no longer non-deductible,
     we turned to consulting fees. I had no choice but to
     follow directions of YO0 Hyuk Kee.'
2.2.8. Y00 Hyuk Kee needed large amounts of money to hold an
     exhibition of photographs taken by his father, Y00 Byeong
     Eyn, at the Palace of Versailles in France. For this
    reason, he conspired with BYEON Gi-chun, Chonhaiji CEO, to
     use Chonhaiji's money. On the pretext of purchasing Y00
    Byeong Eyn's photographs at a high price, Chonhaiji
    offered large amounts of money to Ahae Press Inc., the U.S.
    branch of Ahae Co., Ltd., where YO0 Hyuk Kee was CEO.


                                 9

                                                       EX-YOO-S4-00011
Including KRW 1,656,598,080 that he received at the point
of signing the purchase agreement in March 2013, YO0 Hyuk
Kee received KRW 19,862,077,987 in total from Chonhaiji,
the victim company, until December 2013. However, the
prices of Y00 Byeong Eyn's works were not very high and
could not be priced accurately because they had never been
sold in the market before.
[Relevant Evidence]
AL    Statement made by PARK Seung-il, executive director
of I-One-I Holdings (Semo's holding company), at the
Incheon District Prosecutors' Office on May 14, 2014: 'YO0
Hyuk Kee ordered affiliate fiLms to prepare funds for
purchasing YO0 Byeong Eyn's photographs through capital
increase by consideration. AS YO0 Hyuk Kee is YO0 Byeong
Eyn's son, CEOs of affiliates had no choice but to do what
Y00 Hyuk Kee told them to do.'
AL    Statement made by BYEON Gi-chun, Chonhaiji CEO, at
the Incheon District Prosecutors' Office on May 6, 2014:
'YO0 Hyuk Kee ordered affiliates to prepare funds for YO0
Byeong Eyn's photo exhibition at the Palace of Versailles
in France. By doing so, YO0 Hyuk Kee received KRW
11,024,000,000 from Dapanda, Munjin Midia, Onzigoo and
Semo through capital increase by consideration and KRW
2,800,000,000 from Ahae by disguising it payment for
subscription of new stocks. Also, along with funds
provided by Chonhaiji, a total of KRW 19,862,077,987 was
provided to Ahae Press Inc. Even though such funds were
for the purchase of YO0 Byeong Eyn's photographs,


                         10


                                                 EX-YOO-S4-00012
     affiliates had no idea about his works and didn't decide
     what works they would buy. CEOs had no choice but to
     follow what YO0 Hyuk Kee told them to do.'
           Judgement of conviction on BYEON Gi-chun for this
     case in which Y00 Hyuk Kee is stated as an accomplice
2.3. The victims of each count described in paragraphs 2.2 are
     different companies. The victim in paragraph 2.2.2. is
     Semo, that in 2.2.3. is Moreal Design, that in 2.2.4. is
     Ahae, that in 2.2.5. is Onnara Shopping and that in 2.2.6.
     through 2.2.8. is Chonhaiji. According to court precedents
     in Korea, a criminal who commits multiple embezzlement
     offenses is charged with one count per victim if the
     criminal committed the offenses under a single criminal
     intent and used the same criminal methods. Therefore, if
     there are more than one victim, the criminal shall be
     charged with multiple counts and those counts shall be
     considered as concurrent crimes. If there are more than
     one criminal method used for committing the crimes, the
     criminal shall be charged with multiple counts and the
     charges shall be considered as concurrent crimes, as well,
     even though there was only one victim. In this case, each
     criminal act described in each of the paragraphs 2.2.2.
     through 2.2.8. shall be deemed a single count and these
     counts will be considered as concurrent crimes. Based on
     this principle, YO0 Hyuk Kee is facing seven counts of

     embezzlement.
2.4. Relevant evidence provided in paragraph 2.2. has been all
     submitted as supplementary material dated August 19, 2014


                               11


                                                      EX-YOO-S4-00013
     and September 16, 2014 with respect to mutual legal
     assistance (August 5, 2014).       Please refer to those

     supplementary documents.
2.5. If there is a need for elaboration or further explanation
     with regards to counts of embezzlement of YO0 Hyuk Kee and
     evidence, please specify. We will provide further

     explanations.


3. ADDITIONAL EVIDENCE OF TAX EVASION
3.1. YO0 Hyuk Kee's tax evasion offense is as follows: in
     conspiracy with YO0 Byeong Byn, YO0 Dae Kyoon and CEO LEE
     Gang-se of Saecheonnyeon, YO0 Hyuk Kee transferred
     Chonhaiji's shares (70.1%) owned by Saecheonnyeon at a
     total price of KRW 5,600,000,000 to I-One-I Holdings. In
     the tax report on November 7, 2008, a total of KRW
     9,181,760,000, which is the disparity between the total
     amount sold at the normal price and the total amount sold
     at transfer price, should be reported as income, given
     that Saecheonnyeon and I-One-I Holdings are "related
     parties"., Y00 Hyuk Kee, however, reported only KRW
     4,746,560,000 as income, the disparity between the amount
     sold at 70% of the normal price and the amount sold at the
     transfer price, thereby evading corporate tax equivalent
     to KRW 1,108,880,000.
3.2. There is additional evidence of Y00 Hyuk Kee's involvement

     in the above tax evasion.
3.2.1. On October 10, 2014, PARK Seung-il, an executive at I-One-
     I Holdings, who managed YO0 Hyuk Kee's accounts, said in


                                 12


                                                        EX-YOO-S4-00014
     the Incheon District Prosecutors' Office 'Upon the
     direction of KIM Pil-bae and YO0 Hyuk Kee who were top
     decision-makers at I-One-I Holdings, I transferred
     Chonhaiji shares held by Saecheonnyeon to I-One-I Holdings
     at a cheap price. They said the cheap share transfer is
     not violating the tax code because Saecheonnyeon and I-
     One-I Holdings are not "related parities" under the law. I
     couldn't help but follow their decision because I was just
     one of the working-level employees.'
3.2.2. On October 8, 2014, LEE Gang-se, then CEO of Saecheonnyeon,
     said at the Incheon District Prosecutors' Office 'I admit
     I transferred Chonhaiji shares held by Saecheonnyeon to I-
     One-I Holdings at a cheap price. PARK Seung-il at I-One-I
     Holdings told me "transfer shares at a low price because
     it is not other than just moving assets from one affiliate
     to another," so I just did what he told me. I don't know
     exactly where that order came from, whether it was from
     YO0 Byeong Eyn, Y00 Hyuk Kee or KIM Pil-bae.'
3.3. Based on the statement of PARK Seung-il and LEE Gang-se
     described in the paragraph 3.2.1. to 3.2.2., it is clear
     that YO0 Hyuk Kee, as a top decision-maker of I-One-I
     Holdings, committed tax evasion and stock transfer at a
     cheap price by directing PARK Seung-il, a working-level
     employee at I-One-I Holdings, and LEE Gang-se,
     Saecheonnyeon's CEO.
3.4. The supplementary statement of confiLmation dated January
     21, 2015 includes statement made by KIM Pil-bae, then CEO
     of I-One-I Holdings and other statements. The

                               13

                                                        EX-YOO-S4-00015
     supplementary statement of confirmation dated November 18,
     2016 includes judgement of conviction on accomplices who
     committed similar crimes with YO0 Hyuk kee Initial and
     supplementary evidence clearly proves that Y00 Hyuk Kee
     was involved in the above tax evasion by making orders to
     the company employees.
3.5. I understand there can be differences in the required
     level of proof as the legal system of the U.S. and that of
     Korea is different. If there are any parts where you
     consider the level of proof is not met under the U.S. law,
     please let us know so that we can send another statement
     of confiLthation or further submit additional materials to
     clarify the matter.


4. I hereby certify that the aforementioned are all true and
     correct to the best of my knowledge. I am submitting this
     statement of confirmation, being well-aware that I may be
     punished for falsely producing official documents pursuant
     to Article 227 of the Criminal Act of Korea.


                           2017. 7. 7.




                                     Respectfully submitted by
                                    Prosecutor KIM Hyeong-geun
                           Incheon District Prosecutors' Office


Attachment


                               14


                                                       EX-YOO-S4-00016
1. A copy of suspect interrogation report on LEE Gang-se on
  October 8, 2014
2.A copy of statement by PARK Seung-il on October 10, 2014




                            15

                                                    EX-YOO-S4-00017
                     SUSPECT INTERROGATION REPORT

Name: LEE Gang-se

Resident Registration Number: 410210-1405915

At around 14:30 on October 8, 2014, in the prosecutor's room #1025 at Incheon District

Prosecutors' Office, Prosecutor PARK Gwang-hyeon interrogated the above person regarding

the case of violating Punishment of Tax Offenses Act in the presence of prosecutorial

investigator SUH Dae-suk.

Q: State your name, resident registration number, occupation, address and registered domicile.

A: Name LEE Gang-se

   Resident Registration Number 410210-1405915

   Occupation Former CEO of Ahae Co., Ltd.

   Address 4-1201 Samseong APT, 175 Oryu-dong, Jung-gu, Daej eon

             Currently detained in Incheon Detention Center (Inmate No.: 477)

   Registered Domicile 451-1, Daeheung-dong, Jung-gu, Daej eon


   Office Address

   Contact Infonnation

         Home                                              Mobile Phone 010-3450-8586


         Office                                            E-mail

The prosecutor gives the suspect a summary of the alleged facts of crime and notifies him of

his rights to refuse to make statements and to have the assistance of legal counsel pursuant to

Article 244-3 of the Criminal Procedure Act, and confirms whether he will exercise his rights.



                                                                                EX-YOO-S4-00018
  Confirmation of Rights to Remain Silent and to Legal Counsel



1. You have the right to remain silent or decline to make statements for each question.


1. Remaining silent will not be used against you.


1. Anything you say by waiving your right can and will be used against you in court as

  evidence.


1. You have the right to legal counsel, including the counsel's presence during the

  interrogation.




Q: Were you info' ied of the above rights?


A: (Hand-written) Yes.


Q: Will you exercise the right to remain silent?


A: (Hand-written) No.


Q: Will you exercise the right to have the assistance of legal counsel?


A: (Hand-written) No.




The prosecutor starts to interrogate the suspect with regard to the facts of crime as follows.




                                                                                  EX-YOO-S4-00019
Q: Have you ever faced any punishment for committing a crime?

A: No.

Q: Tell me about your family.

A: I have a wife, two sons and three daughters. My children are all married so I am

currently living with my wife in the above address.

Q: Tell me about your academic and career background.

A: I went to Gayagok Elementary School at Nonsan-si, Chungcheongnam-do but didn't

finish school. I ran a gas station for 33 years in Daej eon and was the CEO of

Saecheonnyeon Co., Ltd. ("Saecheonnyeon") from 2003 to 2008. After a year without

working, I served as the CEO of Ahae Co., Ltd. ("Ahae") between about July 2009 and about

May 2012.

Q: What is your religion?

A: I am a member of the Evangelical Baptist Church of Korea since 1984.

Q: How did you come to serve as the CEO of Saecheonnyeon in around 2003 after running a

gas station for 33 years?

A: I invested approximately KRW 500 million in Semo Co., Ltd. ("Semo") but Semo went

bankrupt and my gas station was closed down so I had a hard time making ends meet. Mr.

LEE Jae-young, who was the head of general affairs division of Semo, offered the position

and I became the CEO when Saecheonnyeon was established.

Q: How did you come to serve as the CEO of Ahae in around 2009?

A: When I was not working after resigning as Saecheonnyeon's CEO, KIM Pil-bae, CEO of

I-One-I Holdings Co., Ltd. (I-One-I Holdings) suggested that I run Ahae as co-CEO along




                                                                           EX-YOO-S4-00020
with LEE Seong-hwan.

Q: Tell me about your wealth and monthly income.

A: I own a plot of land located at Bogye-myeon, Anseong-si worth a market price of KRW 40

million but it is currently under seizure by the National Tax Service ("NTS") as far as I know.

My house where I am living now is a property leased under the name of my wife after we

paid KRW 100 million as a lump-sum deposit. From about May 2012 when I stepped down

as Ahae's CEO, my children financially supported me because I had no income at all.

Q: Tell me about your current health status.

A: I am being treated for lower limb instability, so I am having a hard time in the detention

center.

Q: Your trial process is underway while you are detained in the Incheon Detention Center.

What are your charges?

A: I was charged with embezzlement for giving KRW 240 million to YO0 Byeon Eyn

between about October 2011 and about April 2012 as management consulting fees and for

giving KRW 2.88 billion to Y00 Hyuk Kee between about July 2009 and about April 2012

as trademark licensing fees when I was CEO of Ahae. I was also charged with breach of

trust for paying a total of KRW 218 million to I-One-I Holdings and Hemato Centric Life

between about August 2009 and about May 2012 as management consulting fees and for

paying KRW 426 million to Hemato Centric Life between about October 2009 and about

March 2012 on the pretext of buying calendars and photo books while conspiring with KIM

Pil-bae, thereby causing loss to Ahae.

Q: Do you admit those charges?

A: Yes. I admitted all of my charges in court. I feel responsible for all the crimes I

committed during my term as CEO of Ahae. I am seeking favorable consideration from the



                                                                                EX-YOO-S4-00021
court.

Q: When will the court make the final judgement?

A: On November 5,2014.

Q: You served as co-CEO of Ahae along with LEE Seong-hwan from around July 2, 2009 to

around March 24, 2010 and served as Ahae's only CEO from about March 25, 2010 to about

May 29, 2012. Is that right?

A: Yes.

Q: Please explain Ahae's shareholder structure.

A: I-One-I Holdings owns 40% of the shares as a majority shareholder.

Q: How many shares do you own?

A: 9% of Ahae shares are held under my name but the church is the de-facto owner of the

shares.

Q: Who made those decisions?

A: It was decided by Ahae's board of directors.

Q: Do YO0 Byeong Eyn, YO0 Hyuk Kee and Y00 Dae Kyoon or other YOU family

members hold Ahae shares?

A: YOU Byeong Eyn's family doesn't have Ahae shares but they have a lot of I-One-I

Holdings shares, which is the majority shareholder of Ahae.

Q: Do you know about the shareholder structure of I-One-I Holdings?

A: I only know that YOO's family holds a lot of its shares. I don't know about the detailed

structure of shareholders.




                                                                             EX-YOO-S4-00022
Q: The summary of the complaint in this case is as follows.

Between around January 2006 and around December 2013, even though YO0 Hyuk Kee of

Key Solution hadn't provided you with any trademark, you paid him trademark licensing fees,

received false tax invoices worth a total of KRW 6,118,502,000 and submitted a false sum

table of tax invoices of the equivalent amount to the tax office.

Between around August 2008 and around December 2013, even though I-One-I Holdings

hadn't provided you with any management consulting services, you paid I-One-I Holdings

management consulting service fees, received false tax invoices worth a total of KRW

325,000,000 and submitted a false sum table of tax invoices of the equivalent amount to the

tax office.

Between around October 2011 and around December 2013, even though YO0 Byeong Eyn

of Vinous-throated Parrotbill hadn't provided you with any consulting services, you paid him

consulting service fees, received a false tax invoice of KRW 540,000,000 and submitted a

false sum tables of the equivalent amount of tax invoices to the tax office.

On top of that, you evaded corporate taxes worth KRW 1,404,107,329 by falsely reporting

that you incurred expenses. Do you admit to the abovementioned?

A: I will not deny my responsibilities for tax evasion charges because it was the result of said

offenses I made as I have already admitted my charges of embezzlement and breach of trust

in court and sought favorable considerations from the court. However, could you be more

specific about what makes the tax invoices false and how my action is tax evasion?

Q: Did you sign a trademark licensing agreement with YO0 Hyuk Kee?

A: No. The agreement was first signed by former CEO LEE Seong-hwan and the license

had been renewed while I was CEO.

Q: But you knew that 1.6% of the sales revenue was used for trademark licensing fee every



                                                                                 EX-YOO-S4-00023
month, didn't you?

A: Yes.

Q: Did you discuss the licensing agreement or royalty payment directly with YO0 Hyuk Kee?

A: No, the head of accounting division of the company was handling all matters before I

became CEO. I only had to approve it.

Q: Which trademarks of YO0 Hyuk Kee's have your company been using?

A: Company title `Ahae' and its logo. Almost all products were labeled with the marks

registered by YO0 Hyuk Kee.

Q: Have you ever seen any company, in the same field or any other field, which pays

trademark royalties like your company did?

A: No.

Q: Leaving aside the fact that your company paid 1.6% of the company revenue as royalties,

did your company actually use trademarks registered by YO0 Hyuk Kee?

A: Yes. As I have already said during the trial for embezzlement and breach of trust charges,

Our company did actually use YO0 Hyuk Kee's trademarks. I admit that paying him that

much royalties was unnecessary.

Q: Since about July 2009 when you took office as the company CEO, have you said anything

to Y00 Hyuk Kee or to I-One-I Holdings about the royalties, have you mentioned that you

think it's unfair?

A: I didn't mention it to YO0 Hyuk Kee or KIM Pil-bae, who were at the top of the decision-

making process. I once expressed my complaint to CHOI Hytmg-tae, Ahae's auditor

appointed by I-One-I Holdings, when the royalties were raised from 0.5% to 1.6% of the




                                                                              EX-YOO-S4-00024
sales revenue. However, he said there's nothing he could do because it was the

management's decision. I have never mentioned it to anyone since then.

Q: Now my question is about management consulting fees paid to I-One-I Holdings. Who

was CEO of I-One-I Holdings while you were serving as Ahae's CEO?


A: It was KIM Pil-bae.

Q: How often did you, as CEO, meet with KIM Pil-bae or BYUN Ki-chun?

A: I didn't meet them often. They are people very close to Y00 Byeong Eyn, but I am not

close to him. YO0 Byeong Eyn seemed uncomfortable around me probably because, I

don't know, I am older than him. So I didn't try to contact him first. I would say hi when I

encountered him at church but we never talked about business matters at all.

Q: While you were CEO, how much did your company pay I-One-I Holdings for

management consulting?

A: We paid KRW 5 million every month.

Q: Did you sign a consulting services contract with I-One-I Holdings while you were CEO?

A: No, I didn't sign the agreement myself. The division in charge at my company asked for

my approval for the contract so I approved. The division head probably stamped my seal on

the contract.




At this point, the Prosecutor presents 'Management Consulting Service Contract' included in

the Case Records p.139 — p.141 to the suspect.

Q: Is this the contract you approved and finalized as CEO?


A: Yes.



                                                                               EX-YOO-S4-00025
Q: What kind of advisory service did you receive from I-One-I Holdings?

A: As CEO, I would report the status of my company once or twice a month to CEO KIM Pil-

bae. Then he would point out problems or give consulting on management. I-One-I

Holdings also issued a consulting report for my company which our working-level staff used

as a guideline.




At this point, the Prosecutor presents an indexed list in the Case Records p.159 — p.163 to the

suspect.

Q: This is the list of consulting reports Ahae received from I-One-I Holdings, right?


A: Yes, that's right.

Q: Did you, as CEO, review consulting reports issued by I-One-I Holdings?

A: No, I didn't. I am not a professional businessman so I don't understand them anyways.

My staff in the working-level read those reports and applied it to their work. But it's true

that I-One-I Holdings wrote consulting reports for my company.

Q: Were these reports helpful for your business?

A: Frankly speaking, I am not an expert on management matters. When I co-chaired with

LEE Seong-hwan, he did most of the work and I'd say I was learning. When I became the

only CEO, executive director LEE Jae-young from the Seoul office ran the company. I do

think those reports were helpful to my company because there were a lot of experts at I-One-I

Holdings. Furthermore, since Ahae's an affiliated company of I-One-I Holdings, it was

natural that Ahae got support from I-One-I Holdings.

Q: In addition to the list of reports I presented to you, do you have more evidence to prove

that your company received advisory service from I-One-I Holdings?



                                                                                EX-YOO-S4-00026
A: If there is more evidence, LEE Jae-young should know since he was the person in charge

of that matter.

Q: Y00 Hyuk Kee and YO0 Dae Kyoon are majority shareholders of I-One-I Holdings,

which is the majority shareholder of Ahae. Were they involved in Ahae's management?

A: I've never received direct orders from YOU Hyuk Kee or YOU Dae Kyoon. When giving

orders, KIM Pil-bae may have added his opinion but I believed most orders came from YOU

Hyuk Kee.

Q: Did you know that YO0 Hyuk Kee was to succeed YO0 Byeong Eyn?

A: Yes. I knew and everyone in my church knew he would become the next chain ian.

Q: Did YO0 Dae Kyoon engage in your company management?

A: No. YOU Dae Kyoon had no interest in the business at all because he is an artist. It

was a well-known fact that YOU Byeong Eyn was trying to make YOU Hyuk Kee his

successor.

Q: This question is about consulting service fees paid to YO0 Byeong Eyn. In the

consulting services contract signed on January 3, 2011, YOU Byeong Eyn was to receive

KRW 180 million in total for a period of three months: KRW 60 million on October 31, 2011,

KRW 60 million on November 30, 2011, and KRW 60 million on December 31, 2011.

However, in the new contract signed on January 1, 2012, this was changed to monthly

installments of KRW 15 million. Why was the amount changed?

A: As far as I know, in around January 2011, a total of KRW 118 million was agreed to be

paid to YOU Byeong Eyn over a year, but it was not decided whether the amount would be

wired directly to YO0 Byeong Eyn or to his business account. So in October, same year, it

was decided to report the payment as YOU Byeong Eyn's business revenue, which was why

YOU Byeong Eyn registered his business under the name, Vinous-throated Parrotbill. Thus,



                                                                            EX-YOO-S4-00027
over a period of three months ending in December 2011, KRW 180 million in total was wired

in three separate installments to YO0 Byeong Eyn's business account.

Q: So the money you gave to him was not in return for advisory service but for his personal

use and thinking about how to give money to Y00 Byeong Eyn, you came up with an idea of

disguising the money as YO0 Byeong Eyn's business revenue by making him register his

business. Is that true?

A: Yes. It was all decided from above (CEO KIM Pil-bae of I-One-I Holdings) so I had no

choice but to follow.

Q: According to the written indictment, you, after KIM Pil Bae suggested, 'let's give YOU

Byung Eyn money on the pretext of paying him consulting service fee,' signed a management

consulting services contract in around January 2011, appointing YO0 Byung Eyn (who

registered his business under the name of Vinous-throated Parrotbill in around October 2011)

as a consultant of the victim company in order to provide him with KRW 15,000,000 every

month, even though he knew that YOU Byung Eyn would not provide any management

consulting for the company on a regular basis or on special occasions. Did you admit to

these charges in court?

A: Yes, I did.

Q: Did you receive such orders directly from KIM Pil-bae?

A: No, executive director LEE Jae-young got the order from KIM Pil-bae via phone call and

relayed it to me. I directed my employees, saying "I have no choice. It's an order from the

top."

Q: So it seems that money you provided to YO0 Byeong Eyn, Vinous-throated Parnotbill,

was disguised as consulting services fee even though no advisory service was rendered by

Y00 Byeong Eyn. Do you admit to that?



                                                                              EX-YOO-S4-00028
A: Yes, I do. I respect YO0 Byeong Eyn and it is true he gave me guidance. However, on

the business side, my company got no help from him at all.

Q: So based on your statement above, regardless of the excessiveness of the payment, it

seems that your company used YOU Hyuk Kee's trademarks and received consulting services

from I-One-I Holdings. However, you received nothing from YOU Byeong Eyn in return

for paying him consulting services fee. Is that right?

A: I never received any advisory service worth monthly payment of KRW 15 million from

YO0 Byeon Eyn. No consulting on a regular basis, at all. I think KIM Pil-bae and other

executives of Semo Group wanted to provide funds for YOU Byeong Eyn's personal

expenses so they decided to deliver funds by disguising it as consulting service fees.

Q: Couldn't you have rejected KM Pil-bae's suggestion in the first place?

A: Executive director LEE Jae-young first reported KIM's suggestion to me and I just

approved it. LEE Jae-young and I were in no position to say no to KIM's orders.

Q: Did you know that trademark royalties and other consulting service fees excessively or

falsely provided to Y00 Dae Kyoon, Y00 Byeong Eyn and I-One-I Holdings were

categorized as business expenses thereby deducting your tax burden?

A: Yes, I don't know exactly how numbers are drawn out because I am not a tax expert.

However, I was certainly aware if a company incurs expenses, its corporate tax burden is

reduced.

Q: You said you were CEO of Saecheonnyeon from around 2003 to around 2008.


A: Yes.

Q: Saecheonnyeon is recorded to have been established on or about January 23, 2003 and

closed on or about August 13, 2008. Did you serve as CEO until the company's closure?




                                                                                 EX-YOO-S4-00029
A: Yes, I worked as the CEO until the company closed down.

Q: Did you transfer Chonhaiji Co., Ltd. ("Chonhaiji")'s 1,120,000 shares, which were held by

Saecheonnyeon, to I-One-I Holdings in about March 2008 at a total price of KRW 5.6 billion?

A: Yes, I did.

Q: According to the NTS, although tax accountant PARK Sang-bae estimated the price per

share as KRW 13,198 per share, Saecheonnyeon transferred Chonhaiji's shares at the face

value of KRW 5,000 per share, KRW 5.6 billion in total for 1,120,000 shares, which was way

below 70% of the normal price. Do you admit that?

A: Yes, I do.

Q: How did you transfer the shares at such a low price?

A: Based on what I remember, PARK Seung-il from I-One-I Holdings relayed directions it

saying that there is no problem because it's just moving assets from one affiliate to another

and I did what I was told to. But I have no idea whether that order came from YO0 Byeong

Eyn, Y00 Hyuk Kee or KIM Pil-bae.

Q: At the point when the above transfer took place, 30% of Saecheonnyeon shares were held

under your name, 35% under LEE Seung-ki, and 35% under LEE Jae-ok. Who were actual

shareholders?

A: I think the real holder was the Church (Evangelical Baptist Church of Korea).

Q: Didn't you say Saecheonnyeon's shares held by you, LEE Seung-ki and LEE Jae-ok were

actually YO0 Byeong Eyn's during the tax investigation by the NTS Seoul Regional Office?

A: I admitted during the investigation that the shares were held under borrowed names but I

didn't mean to say that Y00 Byeong Eyn privately owned the shares. What I was trying to

say was that the Church is the holder and YO0 Byeong Eyn is the de-facto owner because he



                                                                               EX-YOO-S4-00030
was the leader of the Church back then.

Q: SHIN Jae-jik, who temporarily served as Saecheonnyeon's CEO to operate the Anseong

Branch of Saecheonnyeon stated that three shareholders including the suspect were borrowed

names and the de-facto owner seemed to be YO0 Byeong Eyn given how the company was

operated at that time. What do you think about that?

A: When Semo's executive director LEE Jae-young suggested that I take the CEO position,

he asked LEE Jae-ok, LEE Seung-ki, and me to hold shares so I only knew that our names

were borrowed as holders. However, I have no idea who funded the purchase of shares and

who the real owners were. It's only my guess that the Church is the real holder.

Q: Do you think executive director LEE Jae-young, who suggested that you serve as CEO in

the first place, knows about the real owner?

A: Yes, I do.

Q: According to the NTS, YO0 Byeong Eyn is the de-facto owner of the Saecheonnyeon's

shares and YOU Byeong Eyn's children hold 44% of I-One-I Holdings's shares, which means,

Saecheonnyeon and I-One-I Holdings are related parties (affiliate - holding company

relationship). Saecheonnyeon's shares were transferred to I-One-I Holdings at 37% of the

normal price - way lower than 70% - but holders of the shares in question were disguised as

three people whose names were borrowed to conceal that relation and evade taxes. Is it true

that the names were borrowed on purpose to avoid paying taxes?

A: Since Saecheonnyeon was established, the three people including myself have been the

holders of the shares. However, I want to point out that our names were not deliberately used

for the said transfer to disguise the real holder or avoid paying taxes. I admit that the price

was much lower than the normal price. However, I don't agree that borrowed names were

used or documents were forged on purpose to deceive the tax authority. The title of the




                                                                                 EX-YOO-S4-00031
shares were trusted to us since the establishment of the company just in case a transfer of

shares is necessary.

Q: Then why have the shares been held under the name of the three people since

Saecheonnyeon was founded?

A: It was because orders came from the very top such as YO0 Byeong Eyn and YO0 Hyuk

Kee. I didn't know why they did so.

Q: Did YO0 Dae Kyoon engage in transferring the shares?

A: As far as I know, Y00 Dae Kyoon, since he is an artist, enjoyed trademark royalties

provided by affiliates but didn't engage in the management of affiliates. He neither engaged

in Saecheonnyeon's management nor in the said transfer.

Q: The said transfer benefits I-One-I Holdings greatly. Don't you think it is highly likely

that YO0 Dae Kyoon was involved in making decisions regarding the said transfer since he

owns over 19% of I-One-I Holdings's shares?

A: Given that YO0 Dae Kyoon is the majority shareholder of the transferee company, I guess

he could have agreed with the transfer when he was infoimed about it by YO0 Hyuk Kee or

anyone at I-One-I Holdings. However, I don't know exactly who in I-One-I Holdings made

that decision.

Q: Is your statement all true?

A: Yes.

Q: Do you have any evidence supporting your claims? Or anything to add?

A: No.

Q : Is there anything missing from what you stated or different from what is true?




                                                                                EX-YOO-S4-00032
A: (In his own handwriting) No. (fingerprinted and sealed)




The above statement was made available to the suspect, who fingerprinted between pages,

signed, and sealed (fingerprinted), after confirming that there is no error and that no addition,

subtraction or change is necessary




                                       Statement given by LEE Gang-se (sealed)




                                       October 8, 2014

                                       lncheon District Prosecutors' Office

                                       Prosecutor PARK Gwang-hyeon (sealed)

                                       Prosecutorial Investigator SUH Dae-suk (sealed)




                                                                                  EX-YOO-S4-00033
          Confirmation of Investigation Procedure


                  Category                                     Details



1.Arrival Time for the Interview             14:30

                                             o Start:      14:45
2. Start and Finish Time for the Interview   o Finish:     18:02


                                           o Start:        18:02
3. Start and Finish Time for Reviewing the
   Record                                  o Finish:       18:28



4. Other factors to be checked so as to certify
   the lawful process of investigation: in cases
   where there is a considerable temporal
   gap between the arrival time and the start
   time, please state the reasons for such a None
   gap, reasons for calling off the interview,
   and time to call off and to reinstate the
   interview, etc. (Article 13-4(2) of the
   Administrative Regulations on Prosecution
   Cases)


5. Any Objections or Statements on the None
  Procedure / Its Contents

                                                                          October 8, 2014

Prosecutor PARK Gwang-hyeon has interviewed LEE Gang-se and had him certify the above-
mentioned.
                                             Certifier: LEE Gang-se (fingerprinted)
                                             Prosecutor: PARK Gwang-hyeon       (sealed)




                                                                           EX-YOO-S4-00034
                                     STATEMENT



    Name: PARK Seung-il

    Resident Registration Number: 590108-1464629

    Occupation: former auditor of I-One-I Holdings Co., Ltd.

    Address:

    - 210-302 Hansolmaeul APT, 111 Jeongja-dong, Bundang-gu, Seongnam-si, Gyeonggi-do

    - Currently in Incheon Detention Center (Inmate No. 1484)

    Registered Domicile:

    Work Address:

•   Contact Tnformation:

    - Home: 031-719-1939                        Mobile: 010-9400-0781

    - Office: 02-3458-8111                      E-mail:



On October 10, 2014, the above person voluntarily appeared at prosecutor room #1025 of

Incheon District Prosecutors' Office and gave the following statement regarding a case

involving suspect YO0 Byeong Eyn and others on charges of violating the Punishment of Tax

Offenses Act.



1. How are you related to Y00 Byeong Eyn?

    I worked under Mr. YO0 Byeong Eyn as an executive of his companies. So I was

    involved partly in company management however, I am not a family member, nor a

    relative of his.

2. How are you involved in this case?

    I will state everything I know on the transferring of Chonhaiji shares held by



                                                                           EX-YOO-S4-00035
Saecheonnyeon to I-One-I Holdings at a low price when was the director and auditor of

I-One-I Holdings.




                                                                       EX-YOO-S4-00036
     Confirmation of Rights to Remain Silent and to Legal Counsel




1. You have the right to remain silent or to decline to make statements on all or part of the

  questions.


1. Remaining silent will not be used against you.


1. Anything you say by waiving your right to remain silent can and will be used against you

  in court as evidence.


1. You have the right to legal counsel including the right to have the assistance of counsel

  during interrogation.




Q: Were you informed of the above rights?

A: (Handwritten and fingerprinted) Yes.

Q: Will you exercise the right to remain silent?

A: (Handwritten and fingerprinted) No.

Q: Will you exercise the right to have the assistance of legal counsel?

A: (Handwritten and fingerprinted) No.




                                                                               October 10, 2014

                                            Statement given by: PARK Seung-il (fingerprinted)




                                                                                  EX-YOO-S4-00037
At this time, the prosecutor starts questioning PARK Seung-il as follows.

Q: Are you PARK Seung-il?

A: Yes.

Q: Why are you under detention?

A: I am currently under trial on charges of complicity in embezzlement of affiliate company

funds by YO0 Byeong Eyn family. The court will pass the sentence on November 5, 2014.

Q: Today, you will be investigated as a witness regarding charges of corporate tax evasion by

YO0 Byeong Eyn and others for transferring Chonhaiji Co., Ltd. ("Chonhaiji") shares held

by Saecheonnyeon Co., Ltd. ("Saecheonnyeon") to I-One-I Holdings Co., Ltd. ("I-One-I

Holdings") at a price lower than the market price. Are you willing to give a statement on this?

A: Yes. I will state everything I know.

Q: From around December 27, 2007 to around March 16, 2014, you were the director of I-

One-I Holdings. And auditor until around March 17, 2014. Is this correct?

A: Yes, that is correct.

Q: Do you know that an agreement was made on around March 5, 2008 to transfer 1,120,000

Chonhaiji shares - held by Saecheonnyeon - to I-One-I Holdings at a face value of KRW

5,000 per share, so at a total price of KRW 5,600,000,000? And that KRW 560,000,000 was

paid down on the same day, and the rest, KRW 5,040,000,000, was paid on around March 21,

2008?

A: Yes. I don't remember the exact numbers but I do remember how the agreement was

carried out.

Q: Do you know who held Saecheonnyeon shares at the time?

A: I remember that LEE Gang-se, LEE Seung-ki and LEE Jae-ok, the three held the shares

but I don't remember exactly how much - in percentage - they each held.

Q: According to our data, LEE Gang-se had 30% and LEE Seung-ki and LEE Jae-ok each



                                                                                EX-YOO-S4-00038
had 35%. Does this recall your memory?

A: I remember they each had a similar percentage.

Q: Could you tell us what you know about how the three came to hold Saecheonnyeon shares?

A: That was before I-One-I Holdings was established so I wasn't involved at all in

Saecheonnyeon affairs. I have no idea how they became Saecheonnyeon shareholders.

Q: Regarding the transfer of Chonhaiji shares, LEE Gang-se, the former CEO of

Saecheonnyeon stated that PARK Seung-il from I-One-I Holdings relayed directions saying

that there is no problem because it's just moving assets from one affiliate to another and I did

what I was told to. But I have no idea whether that order came from YO0 Byeong Eyn, Y00

Hyuk Kee or KIM Pil-bae. Do you have anything to say about his statement?

A: I roughly remember. As far as I remember, the directions came from KIM Pil-bae and

Y00 Hyuk Kee, the top decision-makers.

Q: Saecheonnyeon transferred Chonhaiji's shares to I-One-I Holdings at a face value of KRW

5,000 per share despite the fact that tax accountant PARK Sang-bae estimated the price per

Chonhaiji share as KRW 13,198. Can you tell us anything about how this decision was made?

A: Back then, KIM Dong-hwan and I would follow directions from KIM Pil-bae or Y00

Hyuk Kee. We did not have a say in the decision-making process. I vaguely remember that

consulting advice was sought from accounting firm Samil PwC on the legality of transferring

Chonhaiji's shares to I-One-I Holdings at a low price and that Samil PwC said that tax law-

wise, it shouldn't be a problem because I-One-I Holdings and Saecheonnyeon are not

specially-related parties. After that, the top management made a decision and KIM Dong-

hwan and I went on with it as we were told.

Q: And the whereabouts of the KRW 5,600,000,000? I think you'd remember since at the

time of transfer — in around March 2008 - you were the director.

A: As far as I know, Saecheonnyeon paid corporate tax and paid dividends to the shareholders



                                                                                 EX-YOO-S4-00039
and it went into liquidation. But I don't know any details.

Q: How did I-One-I Holdings come up with the KRW 5,600,000,000 for the above transfer.

A: Probably through paid-in capital increase.

Q: Are you also a shareholder of I-One-I Holdings?

A: Yes. I don't know exactly how many but I know the shares are worth about KRW

10,000,000. I bought them during paid-in capital increase in around 2008 and have had them

since.

Q: Were Saecheonnyeon shares held by LEE Gang-se, LEE Seung-ki and LEE Jae-ok

because the shares were transferred to them prior to the transfer of Chonhaiji's shares?

A: As far as I remember, that's not the case and the three had been shareholders since

Saecheonnyeon's establishment.

Q: Were there any parts of the documents related to the transfer of Chonhaiji's shares that

were untrue to the facts?

A: No. I don't know anything about who the real owner of Chonhaiji's shares is. But even if

they are held under borrowed names, LEE Gang-se, LEE Seung-ki and LEE Jae-ok have been

shareholders for years since establishment. So that's why their names are on the documents

related to the transfer of shares. The shareholders were not intentionally disguised with

borrowed names, nor were false documents drafted regarding this matter in order to deceive

the taxation office or to hide anything in the event of tax investigation. And about the real

owner of Chonhaiji's shares, like I said earlier, I don't know much. I think those in the top

management like KIM Pil-bae and Y00 Hyuk Kee would know.


Q: Is everything you stated true to the facts?

A: Yes.

Q: Are there any statements or evidence supporting your claims?



                                                                                 EX-YOO-S4-00040
A: No.

Q: Is there anything on this statement that is written differently from what was stated or the

truth?

A: (Hand-written) No. (fingerprinted and sealed)




                                                                                EX-YOO-S4-00041
The above statement was made available to PARK Seung-il, who fingerprinted between

pages, signed, and sealed, after confirming that there is no error and that no addition,

subtraction or change is necessary.




                                 Statement given by: PARK Seung-il (fingerprinted)




                                      October 10, 2014

                             Incheon District Prosecutors' Office




                                  Prosecutor: PARK Gwang-hyeon (sealed)




                                  Assistant Investigator: SUH Dae-suk (sealed)




                                                                                 EX-YOO-S4-00042
            Confirmation of Investigation Procedure


                     Category                                           Details


                                                                         13:50
1.Arrival Time for Interview

                                                      o Start Time:     13:50
2. Start/Finish Time of Interview
                                                      o Finish Time:     16:12

                                                      o Start Time:     16:12
3. Start/Finish Time of Reviewing the Record
                                                      o Finish Time:     16:20


4. Other Factors to be Certified Regarding the
   Investigation Procedure [If there is a
   considerable disparity in time, reasons thereof,
   reasons of suspended investigation, time of                           N/A
   suspended, and time of resumed are needed
   (Article 13-4 Paragraph 2 of the Regulation on
   Prosecution Case Treatment)]


5. Any Objections to or Comments on Procedure                            N/A
   and Contents of Investigation

                                                                                  October 10, 2014

Prosecutor PARK Gwang-hyeon interviewed PARK Seung-il and had him certify the above-
mentioned.



                                                       Certified by: PARK Seung-il   (fingerprinted)

                                                           Prosecutor: PARK Gwang-hyeon (sealed)




                                                                                     EX-YOO-S4-00043
                                         Ministry of Justice
                                             Republic of Korea



121



                         -Pr M 71 oil tirt-         1OiOiti- 4-- 7}) -Fr



4 - dq td17--14 1-4-


1. .- 4'1-1--R-        EIIO1 411-PLIql *91-                         -V-7,1- 11-1 c'Llicz1c4011
           V1 -51             7171                      I1                      --1= 5).15-4 4 t_tkilq-
      °_15_401          7)1211--. 1,1 -71-11-11-.

                                                                 4---71-A-1-11---Al               -N-cidV-
 2.1,1 --1°.1_ -1('r 711 411- 114 (Z.1c,115-11 --E-
 -j7-.--A-1 Ii t1ftj-v„lq                   31}
          A] -Fr (Z1


                                                                                                       -g-

                                                                                       2018 1-A
                                                                                            -


                                                                      4 ti-E-L1-q Pi-144.574 q-


                                                                         tIiq -qA1 A1-311-761- A-11-ail


                                                                                      7i6)111-




                                                                                           EX-YOO-S4-00044
EX-YOO-S4-00045
                 [(7--a         Eta -to tY ft-1YF-IL                                              75*
                                                                                         lo t-).t 1                                      LEL
           1.[° [o                 -T
                                    c        3-.176          fh        -ta Ito tz -L8- [oF                 R?-1Yfk-k'±
             ty-ts. *s *tioz                                                                     -7-
                                                                                                  T1
                                                                                                              •la >et!
"2-              "V LZ k            PE145-2 [15 [tqg-             [z                         Eta -0,1-ta          75- lc?
la to                                                                                 k t[z-l-g-FLE+ -tic-                     [k*
                     .-1
                       11'                                        Eb 1oWt -1442- Eta it°                                               -k-tY
tr-lz -g.4           tr?                                     1-aft             t?z*                                                    k-tL.
                                            rzrz                                  boT                                  rz
                                         24Y7-12                                             '5,
                                                                                               17
                        to Y                      PZ                                                   -1Y Plz          rtt               tta ri
                                                                                                                   •     YY"    --r-
           Eta ki Lh( to t'o-t---°-rz                                             *ELI-                                        k-3
                                        -Ht-9-111
                                                - 22L-r6 L--L 1-k-lY                               -
                                                                                         qr:LT) 16 Tr                       1-1-I-tY
                                                       l;-1YkL                1-QTR-tY       [y-i9a                                      "rg.
Eta l[o                    "S TEN iO                                          W-tYr-g      Pt-tY C2- t75          IMOta
                                   l
                                   r
                                   —           FDL
                                                LL                                •        1-7
                                                                                        r6 1      71=1:
                                                                                                      2- L[1- FO
[30 {-9=                        -gEt3- talpr'Z 700Z *-Mt2-.)--tt
                1[42 Eta LIE Ri-r                                                                            =11'6
                                                                                                             1                       -M.**
                                -h ft                  lto   1=1.-lb-lta [L*                        LWzdY pl000z
 L,, -'(J.                --t
 elA cs) to -IR            -IkfL-1Z [0-1-s4
                                       •                                                                                      tta 23.-1-;:a
                     RL661 =--
                            ot rola- iztoiYEtk                          ?Et
                                                                                                                       lrz-k
                 Ita -to [oig- Eta lo                  1.-Z4                                  [04-9--. fà-Fir-
      Ka [to k.                   tO                                     I               IIEE1
                                                                                             -5
                                                                                              1                                '0Z *Z1 6661
 Ito ik
      l                                                -;;', -2- tk- ik Wit IMYrz                                                      -X-1=1-atti
2. 41%1 ILI AAPSM


 2.1. A                c.L.1 Al (2014. 5. 14.71-).1                                       61 4 t-j-
         -q           -19-M 71°1 -&-Al 11,1                      -a-. V1                  olfa 4.1.2.1p1 41.8.011 71i
         it1 4A1-2 61                         i=},1 4A1-} 6-d. 1PI 41-q71--2-                                       71±-64           s21
         1,1 4P'1--*Al 31                                  --6-1-111 A                    Al (2014. 5. 14.4)91 4.1.21-11
                        V-.

2.2.           71-E-                                                              1
                                                                                  / ) 61* "-Vgl]t-511
                        1P_It-P71_                                 2.2.8.54 7j-g-t.

2.2.1.                    (--1--)61-01-t_1 61-61                    -rt 19.44%*
                                                                   4L                                                  44-E-

                 711%
                    1                          _
                                   1)-g-4 01 -Z1
                              °_1 (-                              61,                        AJ,

                                                01,                                   '611

                               (-1- )    -171                                     *-8-.          c.ci        A-6J

2.2.2. -8--q                    till4 (---7--)A-11              a 01 Al-    32                               , 2010. 3.1 cz1

                                        558-10, 565-3011           9J            1 SI! APT 'Sq1                rEliAl A
                                                                                                                      T            471-
                                                                AjZj O             61-6              1-a-71- iTs 9J, 57--, -Prq 71 71-
                                                                                                     1
                                                                             icj                01        2-r- 5511.
                                                (-1--)A-11-v-611                                                 ,
         -84 'It-- q °1                                                  1 %1 4-
                                                                               1 L-1-            Al-/S61
         D-1 till A1-         4
                              1 E1        -V- 25,000,000-VA-                                               7g oj           C-71

                                  sr
                                   i                     ue),              25,000,000-V4- *71 V,

         711                                               ct-1-01, .au1l-1=
                                                                           1 LE1 2014. 3.1771-1 ill -V- 25,000,000
                        Nqtgc51-                      ±-g- s21             V-711 1,225,000,000-V* lvoitl--ZA-.
         fZa1 7-ii
           (-)A-112_ ELE01A1- _Litt-V-1-')1 2014. 4. 25. ?I iLlx ta i7J      oil A-I "(- )A-112_ 71-
           -Tr°         1°1 -4:: 3
              171 71- -,1                  oil 20100 011 1
                                                         E- 250,000,000-I, 2011 Lci*E-1 2013'E-1.
           771-xl     Difti 300,000,000761
                                         19-1 7c19j                                x I gt2:1-                   T-Ikj 21
                thall                                              TJ.           0i1A-1                            HIE 71
              bg-e-   Al-)Aol 1312, 31 t
                                       — —= A4 -9-1                                          A IA )si, 01           x1-11-2-1 1
                                                                                                                              -10),•;{,
                      31-21 tg0 &f 01 Xigt -LI-Nct-V                IA-1                                            ?jAI-0-11711



                                                                                                                       EX-YOO-S4-00046
       A al          -La 2014. 5. 6. 01 L.-1TI g?i4 t40-11A-I "71-
                                                                 1-7-m °                                                                   417-
           1-11 c41
                  ,7.
                   =' 11-1011 1 -2i         kl -7T-S g   ?:1       015   :.1 713:1°                                                    1_1 4 RI
                          xl                    oFOj j 1-1-1-g-01                                      01, RI*
                      = °I ;
                           - `-
                             -. .T-015)1E-F."--T- 761 A1-0-11711
       A   ()Ail            7,4 °,1 I -9-.1 iE,Pcg- 7=1                   2014. 4. 30. ?_!                 ig?J            011 A-I "IP,- -3J, 71
                                                      2°14                               X1               T1121- 1E10-11 1 - 2k11-24
           TL
                                            01        EL1'.. X1--
                                                                L=
                                                                 E.1                           A1-0117-11
       A   (T) All           •1                0H     2014. 5. 1. °I Mx' ig7J ti oil A-I "()A-II a 2-I x1.1 1=r1
           xil -11)A-                       =r1 H 71-
                                            1             -u101_71     °,1?=-1 01 2101 74...73E2 5-1
                                                                                                   , 9,A4 goil
                                                          .T.J 1,11  all LEI 300,000,0007N-a
                 •LI-Lc1                            a XI-- J _7„;1. 01
                               icJ 1,150,000,000t4 -5-                     T3-1- cj 01 91_1_1, l224 21
                                                          cD4
                                                          7                   01   t41,4-.E.1 XI P.40,7==cii
                                      1 (211 TJ):4-f)
                                                   7.. 01-1-1,0,14."_2         76, A1-ovii x11
                                                                      1:1-1
       A   *
           :'t331 7 1 7 1-                         7 14"El

                      rd-     _171-
2.2.3. 2Pr-                 1-11 '6114      K--)-51- 6aq 7K1 -+--41"-q1                                               -Tatr.E-                   A1-
                                       4.91- LTFO1 2010. 4.1 Al* 7a".14-7-
                                                                      1                                                      4-41          01



        '12_4                            A1-217-   611 Al, si-A1                     A1-71- 12-.-a -14-                       2O71               0
                                                                                                                               Ocl
              A1Z1-9-          lg°1-q V"              -L71- VA VA5-7.                  7171-                                       -c)-
        AAN                                                                                                      01        (ilA (3 T31,    -Prg

        7171- `13_:_i4ca-04(zr011                                               Al-/No1                          `7:4°P1-4:_clw" 1310 .2_
                                                                                                                                       -1

                                                                 -01*-&-1-01         2013. 12.1771-1                      °J1-'             0

                        rd- 20,000,000-V                        30,000,000-V                   -171-           riciA            44AI-
                                         990,000,000-V-a- 1.qigo1-
                                                            1      012_                           voltws,2_,


       A (--T-)E-ali                        EL-a- 01AF                        2014. 5. 14.         01   'M x11=c11-7,-1       o11A-1      "Xi-

                ar,-!- ;3-'0 ,1 21- f'r'Ll LI- `e-1-01.171-                                     710-117-II 01-1 -c-A
                             xl if•-•61-`3,1x19J-                                         kl  VAC'            GIP
       A (-7-)2- 2-1-1        E-I       °I ?A al .1-`L.-1                     -L
                                                                               -L. 2014. 5. 12. 21Til. xl tgJA                            0-11A1
           "-Tr -8-1 7171- 1-='r         1-1-,                                .c2;
           XL              gt_
                            °'=_TI
                               -   01 ÷
                                      1 "-
                                         - c4x1
22.4. 'Prq 7B-=- 4 -a114                                                  ct-PrAcf J_Jat1-;_
                                                                                        - ---_               AA1- rili-a-.61A1- 014
       ociA- --F,-51131-(1, 2009. 1.1 /01--81/                                                                      DitplAI-71- Al*
       -6-11stR-1     101--6-11'Ff-t. A0,-&.
                                           -             rilt-1-cz1                                     4t11-AA1-                Tin- q-q1

                                                                 -3-                                                        EX-YOO-S4-00047
      O.8%-1.6°/                                                                                              1=1-T- 9,499,200V*
                                                                                                                  71_ 0
                                        /41 T, ttcti 2013. 12.177M                                                          trO* °

      VIA 5,346,311,045V* 1f 01-a



                                                   ,712-1xl-c2i 31-1-7-1,
                              EHH_ if.r .6-47121 X-71                   A                                     '.4...gcV(01-01-al0F01
                      01 AI-21-                               2014. 5. 8. 9J,-1x1E.11-7A                        1 0-11A-1 ".-Fr'tj.2171-
                                                                                                                            .
        (4)01-t1P2i 01-1°J-1 1.6°/0*                                                                   xlAlt1-0],
        ol-tij sal cji H-olAkoj ol                                     ?jai oF-2- -,9,-513, 71.9_1 xi Ai oi                    Eq-al-o[
                      401 7112`*)                                                            -1-g5',1'2, AI-
                                                                                          xl 1
                            71-1-T8A21- g--1-/4 101             •*--q712-1                        x1A10-11 EEI-4 4T:it-MEL
                 4-19-1                          aPE                  27-1(tmxti-
                                                                           -      dNxil                         cg A
        1-=Pgi        V71-71- Ic'r-/t1-71                     grL1 015)j EL"-2 ?JAI-0117i' xi*
                                 - - OIAME71 OILj
      A20107)!-XI (21.)0Ftil Ell 17-                                                2014. 5. 4.                             t't10-11A-1
                 61-1 art-.
        "(--T-)0E-                          1- 19980 gAI
                                            •-•                                                                             "511
                                                                                                                              =11̀
                                                                                                                                 171-7 1-

        2009LA 'O.                                                   ArP.4-s-                                          -gtol
                                      ?Li al.
                                            ,121
                                               - 01-5 'itr
                                                         )-1'4,71-9-1 x1A1-3- 7-11'
                             x11
                               - ft-1-7-11                    7AA1-0-11711
      A if'rt3,7171-                             I          f71 IzA 0 I VI cg                                                       +7-


            --=.
225. -PrM 711-             5144 efl-a-1-1-?-1-Al                                                                                    AA1-

      r-0-(51A1           'kill            ) rt= 71P-1 A-Ti3fa P-14
                                          4r                                                                  2009. 1.1

                  AP+. 2J.°11,
                             q,                  -A AI*                                     ort:i 7171-
                                                                 J5i1 L-E- -,11]-611 9,10], i

                                                            /-1611 °1-Pr-1              41_-F--715_                          1-:TA-01
                                                                                                                          1-3=-
                                             300,000V1

                                                                                                                  V-&--

             -17--A 8,514,430V* 7N- T--a-                             ),
                                                                      7Isk            .
                                                                                      .1-cri 2011. 12.1771-1 V-711

      328,436,704-V* 1O1- 01-2-



      A 31                   cTLf_           71 2-I                                                      l*c4             2014. 5. 8.
                                  -    10-11A-1 "-Tr:6;7121 xiAl Gil
        1=1 &I 01-1Z (211,121                   ul    -E-               A I-                 °         xI            ° J-1 , A I-
                             14712J,
                             .       2 1- 1 rcd 7 I-            01     01-1-1 -T-r) 5- 11 712-1      `11)1-            x1A1011 utal-
                                                                                                                               AtcgAi-
                                      IID-84 0-1 071-71- -ir*-8471                 ,Fg-,A01?-, E1."2


                                                                 4                                                     EX-YOO-S4-00048
EX-YOO-S4-00049
                                                                            -s-
             R7         -LT [o -g"-[-                  [.15. -E“: P? rai
                                                                       d' 1-Y a° Fc-cLI-tY                              EL-g                      •E *CiOZ
  L:o                   1
                        75: [Z FR
                                IRrlY [o TfirEla                       -LY tg fr—c                 1. -t3"—fri-        k                           "r
                                                                                                                                                   -T-E-L
                   ktigiV-1z) -kkg                  --kk                                    t-o- itFdz              26- 1P1                           IIE
                        tYltoW2_ -f.19-1Y1[11                                   -r4P0-M_ lorofit* t-7,51[14-10                                                     *877
                                                                                                                        IfolY 1E 117;1'31'Z
 Ifta' 110 th                      11-0 IY IY 1-5 lc                  LEE+.2.. -I-Er* 110                                      t-                         1.11
         o                            Y
                                     roT                          FIR  " _=.—        IY             ---IY
                                                                                                    -es            F- 1 =-I
                                                                                                                          ci%     IV 110 IL
                                               Imi-3_6F01 '9 'c
                                                                                                                                             I.    -c)-
                  •o        ta                 lo-Uci -ttk *W000loonoz 1V-rk iTeR-,000f000loz Pattn.
                         *I-Loz bpi-2                      t•          -et-E          -1-Woonooloz ft                             j-k.
  ta-t.L.CAY ag. [It                             t-Y                                       75- ts-240 -[&[43 Fa -a- -tiro
                    tYltori*-1Y ktE_(--',-) 1424E PLT "TTOZ lx712-1742_-_)                                                                                         •frz
                                                                                                                               -1
                                                                                                                                1Mill-
                  -1-=a1-13 11-0M-lyr±- }71
                       11-dlolY       IT-- „--1.D rids                     Ro 1,6 'r.79_                 -FE)000`?             lip
 1-5       71
           ;1-1Y =2
                  7                     H-03        `-lY [1.                                                      ff3' I-6
i
cY
 ) 10                             Chr itl kl -h1-73
                                                  1                       1
                                                                          5Y RID                 .T=3
                                                                                                   :IR g             174 -11 IM       .E -r
                                                                                                                                          thr
                                      1m H.°                    k'IFoI             11.0 I o-IY                          '0[03                     •11-YR,
                                    CD
         PD                        IV -1-
                                        6        R. 'LT= T-6 IT. I 10
 1151        4-1
               61-. Rpg-1 0 175-E              11-01111]                           kic4-IYM 11-01Y1-1°R glY 10-&'W
 1;01 §. !, 'Y I 0                    i71 IYRF
                                             0'                         t71.0             c
                                                                                   -c=51-t'JL Ifl iYi0Eth                          1Y
                                                                                                                                         [                  -Fr_
              °
         al-gra                  [0 ii,e,,tt•          *a-ILL'9ZVSEZ`1 [V-rk. kizz                                    '9 'OTOZ [304(.4.1- [o.
-t-rz                            1-Woiz's6sist [aJm----kftgEt-9.-[ff 'A*                                                                          .f4-7:5[V
                           -2-%9-L-ffi 1-6 ZELEI                                           Eta     Eta 10-{3--N(Tf-ryEt 'ir
              i[o      T-'                     Ra               -Cy                                                  rt 110R-,000`00E
--.1..--tc3-trL    -
                   2IA5-TT 1[Qt-- -garify                             ±kiz -5:tTaTc
  L    L0
                   - rTY
                   .fi             WC;)L.           r6 1[(3419TZ                                                                     [t° ks                lto
                   .k             PL'i '800Z                             izr-                     ta-Fi
                                                                                                     L-EL--k
                                                                                                      -                      lz                      lz
-{y{o 725 -ta                                                                    1-6J8-T [4gT-(--) -k[E-2-11-r                                        kjeL. 9Z
                                                                                                                                         -
                                        Pi                 175 M.                                                                                            v
      -5Q 711 clAl-            91011 lull     Al 1011 Al   1111111] 71- O1O1J 101                      0-I '1k 71-1-a I V-

      4-- VA-a-                                            -a-cM                        tz          :-T-t-1-3-1,                       4-13ice

                       A1-1-3- =271-011 7-ilt1-71                711c4t1-

      -&P'l               M-            till Al-       E1 -Pr            71 71-                          1=1 ---            J AHAE
      PRESS INC. 1,656,598,0804j*                                      1 -171-       7),1* 111 7               2013. 12.7p1- 1

      V-711 19,862,077,9874i-a- 11-71-1-g°1- °1-2-


     A -Trt1 71 21                                    oFolfrgol-01-Z-g
               C)f=f 2014. 5. 14. ?.]  I      ti oil A-1 "Ic'r                               7171- -9
                                                                                                    1 r LO °1 (2-1
            fFXFiL 8q-12.1A-1         AvgAl
           D[dtioi               x1A1 *912, 741 (gAl-                                             IT(117171-
                                                                                                                    C)h14o.oI 0L


           0 1E1    01E-1 ILI- xl Al g t- 0-1 2g- -; -14011
                                                      -     19-19). 4:21-2 7A A1-011711 xl
                         Efirt- 01A1- E21. 71'.- - 2014. 5. 6. 21 , -.1x1'=g7,i            "-Trg,4 7121-
           A-11.a=t- AI                     xl-E- `*) .2_ FA1 1-11gi°1 AF19I 1:111A1-*         ti Al gl
                              cilm2J --644-1-1 X1Alt-1- 512,                  11 7 1VAW
                                                                       A-112-=-                        (4-)E1"11- E-E,               0-t-1 -1
                                                                                                                                 (2r)1
           0 1 C.1 0-1,                       (-T-)             E-I               xl-             2_       11,024,000,000t-I
                                                         2,800,0oo,o00-7-4               ,._!s -711 2;-g.7-1 -Ei-            Ell 4 -42,
                          xl          gl Al- xl-         111-7)11  741 19,862,077,987-?1                     512'r Erli 21 2-1
                                                           oFtH aieall    INC011 xl
                                                            *121 A-15_ 0-1 1,ti 4-gol                                 0-1 [E1 4g-a
                               01-y-* .,I.ttlx1 e.4"21.001                                        -1,V5J, 71.21
                       IT, 914." _2 7A A1-017i1
     A     .* t44 7171- , j2          714 .T.1                1=11-1
                                                           C=3 1=1       Vi71 -5
                                                                               LERI                                              f3_.-1-



2.3 srl 2.2.011A1                          11,1-191 4-6-114-17
                                                             --: 4                      E.               ri--pc.     2.2.2. 11,1           _g]

    311 -8114-17-
               -:-        (4:)A-1, 2.2.3. 11 -1 P-1                                 (4:)24 car-14c5d, 2.2.4. vq_cl
    roppe (floltil, 2.2.5. 11,I s-51                                                                              2.2.6.*E1 2.2.8

    771-    1 11Vsal                           (-
                                                1-)11t111°J.
                                                  -                                                'qcatt 11s2-1-z-

    %j
     -                    1    cI1   s-lt1-01 01a1 44 011 7d '1A-1                                        1-°-011 D-It114,11
    171-g1 11471-                                           tr1-4A-1 caq                       71 tL1111°1
    1471            C51-10_    1%/7 Y=1 ezij-1) °1-71/    51 4471. 'W-Cattqa                                          1-(?1          1101-401

    4g:ELI 1471-                        d7g1-1-te=4.31)°„l•
                                                     -                              2.2.2.*E1 2.2.8.771 .91

    4 tol-*                    1A1      1J                                        111-111,              Yilt-114)-*


                                                                   6                                                 EX-YOO-S4-00050
                                     7J1
                                       1
                                       - -ts21        11 6J(T-1--E- 4-614,                1711,      111-1).          *711
                    %II -q1
 2.4.         2.2.011A-I                                                       - 2..RN(2014. 8. 5.4)011 r1lV-
                                                                       Alt---g,-z-
        2014. 8. 19.4 1;3 *-A-W                  5   2014. 9. 16.4
                              1011                            f111-q-
                   451 -&01%1          4APJ.s21             13 *71-7-1-711011 E1I40E1                       V-Pg 01            1-
        AA1-           (51
                             1-                               T-**
                                                              1       al Al -E,-1-°1              '31 Ad- Ail -61 Iqui
        *81-3.9,



3.                                      rli           71-


3.1. -Pr- ti 71°11 Ell                               'Ill -a-, -8-M 7171- 41)-1=g,                             (--T--)All II1d-91
                                   -7-1-2-46c1 2008. 3. 5. ( --)A11.43.1-A 61 -V-*ti:
        T-11,4-614 61701-A-11 9+ --1
                   (70.1 %) -g-           %II:871;5j 5,600,000,000j I1
        t-1-aL 2008. 11. 7.                   I1I1                      (ZP-11-2- ';_13:7-V-1 9,N, °I 7141

        - 14-t1-°1 (--
        1           1                                             1-1t:-:
                                                    101- 014-role_1
                       --)A114:11da-7-1- (--T-)01-01t                        'Yr     3 a 711 CL)I ell       rcf -61

                                     lAj-71-c51,13-17- c)( 5_71-1 •1-c21 9,181,760,000-VS                                  0
                    1c4 01V-0M                                                         1;61-71-qpi 70%-q-
        71q91 - 1-cal ca 4,746,560,00-V1714
            cnAil 1,108,880,000-V-&

32-     -19-M 7171- --?-1            A-11-1-- Fa VA         41614                   (91                        r-1437-1-
        +71- •-••••7i 71- 9U-gc.

3.2.1. -PF16-1_, 71s)] 7114-2-                                            01A1-R-1 14-17-v-a- 2014. 10. 10.

          ci
           )-1-11I7jt1("11A1                  "(---)01- 01-t101-014-ra12--9-1J1L                        J7J ,1VAIS
                                  A1-V- 011711 1,k1-g-             (--)A011-,1.01
                             (-1--)01-
                                 - 01-t101- 014-r-01?--011 x-171-v                                           `(-1-)A111
                                                                                                                      110_ 371-
                                              V-011                                01-1-1 2
                                                                                          1-
          115_ A1pAA01--0-1                           711 %-t-r123-1                              Fl,-8-M71)01


                                                            -7-
                                                                                                               EX-YOO-S4-00051
EX-YOO-S4-00052
                                                                --aty-R4                 ve-i-A-12-k-ro                 -1-1-Ear6
                                                                    tto--k-zzaw veg
          *My            Po-                     $14g           71-- Po R,W                to ray     {4.14z
                                                      ,
                                                   PELT                   [-YR)*               [1-9-Jta [to=
[•4       [[[-yyiz                        io* ft) -11Eta [[0-T-t                                        -71.--
                                                                                                         1 (5l6             71--r6
                               ja ko*                  kk--Y*11) --Lats                    16V4--E.E1 ii-Era-R4Eta                        •gc
a-tp-FE [to &pi                                  po-
                                                                                                                                   2. a
                     [z*                   tk ft 4Z* -1-61z1-- -11`g-t- [Lz [Z                        -t-Az                 Q r1
M         (t -1-
               g. -LE*                                  Ra [N' lig."{Y41
                                                                       ;.-                                    R "tY to t-Y [to
[-yro*                                .910Z '1r
                                              -                1k                        [-(5. +-La                ft:7Ra
         4Y1.0     Eta         t'n'   [oio R--) to              [-YIEQ [-Yf..t;-4       1Z -L .giOZ                                       -vc
                                                                                                       -- g                 [[-Y
      ±fo                                   tyk                ftzitoft-y-.ez[o iyto-iftta
                                  [-ykoiytf [6- • kft-VE-- -Cza Tr-W.                       -(5-7t9-a -tioloW10-19(-,1--)
                                                                                          .1
                 TEVff-ha l[04-R                                ro--3-frt                    [to                    Tr £ E(S- "C.0
                                                                                            ltz 1[04Y ft
                                 IZ1Y        k5. CTE. ik                    k     175                             [6Po E44-f
             IW [063.                 4      [catoI2 -Tain [to= [-Y-6 kg-t-SR CY IX'
[[o-[L            to** 1=-LC-1-°.                tZ-ne-             [to[ 1Y tS                 r-                 lo ro-e-4T4
                                                          ±I         -E. -6-1Y            -1.2-4 tO *NY                -67 4.%
             Lk-7 fa'                                               Lo- kEt.°1-1)
Ly [to           rz-rt41.1-1Z). .8 .0i 'tiOZ                         lo                 EV ft lY       alta F-LL
                                        1[0 iY                                  rolz-kR,               1-1g
                                                                                                       .
-12 in [Lo                                'T-16 -12                             "16 [6- k [to R/-k t-y Ito Fla
                                    2017. 7. 7.




                            /ict 7ril                      7ic1




1. 2014. 10. 8.4 7,-jt- 3.1-1.914J:j-tiLa-A-1(017j--A11)    A1.--F-


2. 2014. 10. 10.4 7,-,,1*




                                                                      EX-YOO-S4-00053
                                      2017. 7.




                       cil 1 1 It 4 1               4




14- 1. 2014. 10. 8.4 1 gl-sVH.-Y--aAi(017d-A-11) A 1 --V-..- 1 Icri
        2. 2014. 10. 10.71- # gi-s17R1-1
                                      1 ----AV-1---?''J.) AW1 *.      aa.




                                                                            EX-YOO-S4-00054
Al                    017c1-4
                      410210-1405915
                                            .491,1-&11 aatIcti 201410. 10-V. 8 6j. 14:307g (Z11
               r11
                                                                                r11    11-elti-A1 -42
     x1V 10251. 314W1                   4.:1, 4 tit3J-V.-

11.9-171-1             64o1 )0.-1-451-r-I-.
                                                 1                   71-t-
                4°-1 1133,
                                617c1

                                410210-1405915                        (634)

                                ritf (-;-) 411t 161A1-
                                rM              175 All 01-4-P_ 4-1201
                                                                             : 477)

                                rP1            ril    451-1




                                                     4-4         : 010-3450-8586



                                                              Al- °I )0. fc. 611 41 cri r4 2-k-
                     gislAHis21 A1-2-
                                    .521.4c1               71.11-t
     t A1244-*-°-13-2̀1
                                                                              iL        th Alt 721 (Z1 N
                        tg        71- 4-4 irIH11 ea 1

        °1      *EZ1t1-1-•



                                                                                                        -


                                                                                      EX-YOO-S4-00055
    EX-YOO-S4-00056
z
                                                                                  l[ore-M-6V               No
                          •Aa-l-g-Tri3e -E--M6tr lo-Vz
                                                                                  1-6R;Vet g-1746tv -71
                              -ErizI,W -MY&
                                                          -r1-ser6                       +6L-6-
                                   -br-V
                                                                                                  -rs1Fi
                                           1142-koiTc.                 1-110Itn -g-ffq 7217. -161g1.e
                                                                      -1
                      1-61-8-VPI
                                                    '101-1177-1-.1%      R-glY '1.6.;c2d
                                   1121_Eg if.-12-1cw -2-12F-e rat-M-c
                                                                  iHO l4                     icigi-E °L.
                                             1IO
                                                                     g.Ho bc ig 7,7-11
                                                  .1:1--1'4rce) 7,17 r
                                                                 "Sly' I-611%4M. :2-clgte
              oHi       110-g-A 1-611cHc i-11-02.1-110 lM1..
      EX-YOO-S4-00057
                                                               I KIT
                                    .-hhtvt.'(z
                                                                 -alytoatta asAQ
Lig gQ --4,1                    -ffanta-&-a. .161* -wyto 1o1dt[EtRrEk la16-v4oatti
                                                                                               to tta           tk
                                             -t-r6i1 t-Y [to rk
t-Q----elatto-103-10-10                                                                                                        T
                                                                                                            p‘pi 600Z
                               [Q       t• -• Pz         itz-tga,tit . -E-tytoutta
                              ttW WiY                       Ra to*              r-
           •-ta
                                                                       7.-1-6                        tioa[o
                  o rdrce,                          t-5-
                                                     , Etty(-- .) tin --r-
 {Lb
                                                                                          tiQ ""-E            !to 1[9
                     [-y frLd-ca                   ita
                                                                                                             [Q --?-a.6-
                                                                                                              -ik PACC
  Pzl          tv-tgAt4-- -my[Qa[ta t-o-FkRity e6F-1£00Z Aziaig
                                                                                             lz La* FL FIT'86I
                             •-tah-*r6 7_1_*1*-a "g- 13.e
                                                                                                                  Ri [0
                                                                                                     Y Lo "IF an. Vdt4
                                                                              F-L1                           -E-M.Q31
                                                   -760%
       ()
                                                                                                                      Fla
                                                                   trio-tz                                            ta-t7a
     kaoRtta - - tae‘t-g-Ly                                                                                                        :a
                                                                        Viz-1143A°                         1Y tfL -17s1
                                                                                                               [oj-   10_-
                                                                       b*161, T--r-Fe V( [to k:re
                                                                                     lo      RI              %to t-4.
     46
                                                                             -br-V           ltz      [Q
                                                                                                                  h-Wa
                                                              LTh 1Q±' -7-3---Tet                    t-“Y
Tr                          Vec-1.1-27 oix-V4
                                                                                              6
     111 J_711•73.011                       , 01 A171-.K4,O00H 7j.E 1+71--t--Bil 61131 .-A-111 11
                                           14

         q--rr-E- J. 7a13- ca:P- 911111                                              _V--   -177- 1          zdle,q4

                                             31       r-1-.           Al a el 4E- LI                  2012- 5- 7J °1

      -E                                    1)1 41-4               -71-)
                                                                    1 4                                     Ag*-&- •

              ti-.

     11711     .7011-F-11 -LE-

     tl- -Vt1-1                     't-* Ig31-                 Ai -r-YPPP:i Vic):11
                                                                                                                        01.
     31PIA-le ja Al ill z
                        -LI                   °11      71,14 61 449 V-57—'5,1'.;t7lh



                               01                    VA 2011. 10. 7cA,               2012. 4. 72, M-A1
       - 01411 9-I 41
      -)
     (1

     761"V 611 711 :114?-.fc.       11,4          2.q 4,000P,I-ti, 2009. 7.7c1-11-51 2012. 4. 7,1271-71 -fr)

        71°1171      Ac)-.R-1                                  28j 8,000 °Li          -`8 )grelse
                                                                                                )

                      eg            9+ 2009. 8.7j -)4E-1 2012. 5. 72, 74-71 61-01k1.61- 61-1-r0 2--                     tll

     111574_11.E4 4-61 al 't1-71) 2(4 1,800*: ti                                                        ,      1 , 2009.
                                                                                                        -9-4.11.

     10.4 *El 2012. 3.71-1 7„) VA] 9-1- -W-a-t1-01 t1ivIMAI"..g_?=14 0121-zo11
                                                                          _


     2,60Occi                    VA 5q                                 -12-2..:=La                    A1-01 711)d-)g-

     -ail -a- 71-t1                  9-1                      AT 4*

                      R-1        IOI1 41

             V7PIA-1                                                                            Ala°1A1-E.

                     61-7—°11 Va1                   61 tOcZ1 -a- -* .1-t1---11- )0. —2- -7- S1-31 °).


                                                                                                                         4




                                                                                                        EX-YOO-S4-00058
  EX-YOO-S4-00059
-9-
                                                                       .1:z13-ATE: "R
            k -8-              *- 1k 1 -tiz Rc -zi *Eta ta* VI '900Z -,.
                                                    -13L:c5                            to-ra -Viz a S.                      4A
                          -Tr [      1& L
                                                        to-tg tta                            7-i rat taloa to
                                                                            zi rat to +oar lot°                     Eta
         t-t•r6 TT_                E.ez       T,r2-I2 to
                                                                        ttg-to t-Y ItQlz             !i& 1:i: Ito Pa*
                                            444 ro 44g RA*                                            k+-›- Pvt*
                                                                                      ?‘            1.10 tfiY lo 11.40
                                                                      -E-                  11.240      EF, RI -V tiqr
                                                                                                :2-% 6               1by
  ° fa     roiL)       tgill               -q-OL--ri1t tk W 1t1
                                    V-tz--.i6 it=             a -2- -Nit' tIr                          -t o    -ix 15 VI.
                                                               %Ot.             Et1                 k9-a-fr to-Loa:19-19
         h-WC6
                                                        V-tzq               itt to
                                                                                                                     'RP
                                                                                  ttaq t5IO-kt "ff-e4
      -ff-tY   31- q.1. -tte '6z 's 'zioz ta*Vsz 'E 'OIOZ *19
                    it&-rs2_        Pei°                       'E 'OIOZ [a*Fz'Z 'Z '600Z
                                                                                      to a 1r2                'n 17-Loz
                                                                                                       -3-PDTER-Fkilz
                                                                                                               lab*
                                                                                                 1 01
                                                                                              .T--q71-

                                                                    - *
                                                         21-̀ zA .251              A1-1-q1 IVA All -TY 711'.;.1-
   6,118,502,000-casA             Mil


A111.70.--2-

          1-Ei 2013. 12.4                         - 1-°1
                                               (--1
                                                  -)6          014-rd
2008. 8.7g1
                                                                            fg7i.1 325,000,000-V,
                                                                                                  cA
                                    1114-2.- 11-31-
Alia 6i 174.°11Y. ti
                                                  )0-q9-1            , Al )0:Al 11-711 R-Z-Mirl
                                                               i]Ail.T3-
9r1 'Ff-711 )0:A1      214




 2011. 10.7g -11---q 2013. 12.7g *71
                                                                                               Th-q7.1-c211
                               Al-Vol         1-*6I1

                                                                            )z1V-P1
 540,000,o00-q4 9-1 151-11A-11-17011)d-Ai-Z- 21-
                                               -


          AllPi-:qq011
                                                                                                                   -E-
                      cal    ;
                             ?}-r-d-a_                         Act* crl 1,404,107,329-V. si


 . YVEsd (0.4 oi                    Ag 4t1--le7VA
                                                                                                    °14011A1
       011A1                111°J Al-a°11 r-11,t1- 64
                                                                          II (51
       1111 9,3 14101                    34-3-1 -6--E-

                                                        0,1-                          oirA        -51srlAW-741)-z1-
                                      %31141--Itle. t1-71
   014 91-A1
                                             °J.A11 R401                     A1-'111fig-
   A-lcd.A1         0114-

          -1 r1-.
   --61-**1

                                 14-S-711c21A-1-E-                        4PJ.01
               --Prq 7191- AJ-1E...
                                                                                                 0- °11
                                                                                                41
                                     -01 711°1A-1-2- 4Aat1-3-1-
        ..1-1r1-• c)1_1 41E 014 01Alt

               1 %.*1-1 r17,
                                                                                                                    -6-


                                                                                                EX-YOO-S4-00060
                                  111**PI 1.6%71- 71                      a 99,r-1-1-
     -81-N       riM

     4.
                                                                                            I
                                                                                            cirm71s21-
                                 Alie 711 '4°14 44A



                     7171-                    -Me0 t1-71                    7P-I *7(161 ed.(51-A1

                                                           71 t11- 'ON A-1fitl1                      iL
      9,1%71 41-1-4 71-1e-                  VAI



                                                      41E2-                         9,12€-71--31
      519-1 Al- jE.1 A1-611 Ai -Pr ti 71 -91 c>1
                                                        4'6114 A±71s--1                           4-13P-e: -Prf17171-
                                                                                               7111
      `61-11'4-t- AA}

                     A.4-11E-

          .51 71-t-                   611-1                  -a-



       041-14-
                                                        1.11** Alts-t1-%•aiA-                      1 -Pr M 7171- -WA-
m-    1711VA .511 1.6%1-1-
                                         m-8j: 4PicZ171-11.

                                               1A 7J(511A-1-                            g1A1-ei1A1        7171"
              71.Ff V1, 1311e)di
                                                                           ti-Ali:11- L    14-C)1

              Pdc)1 9,19Jki                      C'_17E1 ttal
                                                                                                                   Aj
             s-'1 71-71- 4      61 4E-          V- 2009. 7.23 01*4

        til ti-eri           7.11.-1- 6101 SA 401                     4
                                                                                                       0.5%4A-i 1.6%
                           44 91- 4-a- -9)1.)0.°11 *-e21:0-
                711-1- 71,11

                                                                                                                        7

                                                           .41,R,Fr

                                                                                                      EX-YOO-S4-00061
      EX-YOO-S4-00062
                                                                   t0
9
                                       '111-)Ai2 -F -Lk/WV                  --"Stiao WVar ltoiTa-61jglz
                                                                                                           Fk
                                                                              'if      CVR t-Y                  1-6
                                             o t-Yto LV 4-Y tto [-Y*4->1-
      *f(t? t Y to tta 1
                                                                                                                t-Y
                                 -gtvW*KA lto
                                                                                                 lo                    1(31 i-Y
                                                                                    tR EV wise lo tta                   to- tri
    ttQ t-Y1-6 kil?r-Tr-LY t6-1-6--7Tatio -1PR- to-to
                                                                                                --73-17e W-Rioog
                                                                                                                      *I%-tEt
                                                                                     tz     "ff-lY to -Etta -1L-1            tr
                            Pz         tto rat lo                to-IQ
                                                                                                            [-yiz [-z Eta
                                    WTh                            ty-a
     qat-04.fcl.
                                                                         -V WIP-Z*                        ts4Y-tg
                           FAL %tab f.13, ItL1-1             ta
                                                                                                            bPvic)            lc)
                                                                             PL-134-4.E                                   bio
                                           Pl-f                         -
                                                             PAY 10.1?) -Lt4
                        Itz-rictz
                                                                                                                                    rt
                                                             -‘1.4FiEt tiltaRy et -& q-12- t-AV w-lY1,031
                  Viz
                                                                                                h.-13--t6 to           11RW t=      -DL
                                                                                           tz      'ff-HQ Y.                its2-
                               Lo         aa 1-6           to ica to ip
                                                                                            k                      t
                                                                                                          Patio-toIAQ-Lo
                                             -Tr                             . Pz
                                                      I:01g tta lto -ff-11-14)
      -tz     tr:-)
                                                                                                 tcdr-e                      *Rd°
                                             -a.-1;0
                                              ' 1Io q---E136                 Tr_-a
                                                   ka-Firw tta                       -2-
       ta [0             tV         [-Y
                                            -1Y-rz                           [-Y ac-7.7.Ta -1-to -to -a- to-IP OIL
            41-       t[4 lto ita rg
   EX-YOO-S4-00063
                                                    / 6'1
                                                                            tt5
                                                                                              'zioz                -g
                                    --tio*tt
                                    -       -1475 ttL               -gay
                     OOI
                                                            tytt.4.-E-t                                  -ZT. TLOZ
                -1110.%
                    .   Irttzc
                                                     WEI-g
`a-P1000/9 "OE 'II 'TIOZ T5-173.00019 -LE '0I 'T:LOZ
                                                                                                JZ tizttororg*
                        *TIOZ                            tyttR-R-
‘R?y-t-
                                                                    1                               -214k.-18- -NPt
        2
R:refii 1                           -3- My q-ta-1-19-. -EIL-91 4-ytt-
                                                             1.--L- ctg--Tr4o                       •-tat-04' 141I
4d        'i3       toR,:a t.n4R t[oMY
                                            -a--tz:--qr‘ to**
                                                                                          ttoPoPz
                                                                                        ra-sz
                                                        -Ricia-tyrQ -a +-40-5F, tahip --
           ab4r6 7219.-.-tay
                                 -U-14 q%115.
                                      '-ta Li                         atyrti51L4. **tia
                                                                            to*trt                        to •MY        [la
                                            tiarctiz
                                                            -
                                                           -L-RtlYk
                                                b2-R 1-k -=;        rt                      ttziko-tta-18--
           -q.,V6t4411;)
           --            t.kih
                                                                          -5**                                  twio to
                                                                                  tzitigio                     -t-6tz§-61-
   g.-to
                                                                                                              Tikars
                          b-tk-r9           -ta-g* k to&d Folvto RPotig.
                                                                 v1zqr6 -tz-ff-V ?Pia
                                                                                                                    tFe tic
                          [a-k-gze- rat loloPo-101Q t-6
                                                                                                                          11-Y
                                                                 tt4            --3--Et
                                                                                r          tot 14-5
                                                                                                                   -Ntta-k.
                                                        teagio iã "5-R-V-kR
            ft tisk -1/4-1-6.
    EX-YOO-S4-00064
6
                                             [oã                              itlt-Fteth              Pat. lo-lo
     .-tah-w6
                         '13- -a-                           it-kR Potvto tit-L-F th            110 41-Y
F,- Ho           ita
                                                                                 7E16         -r5-R)
artYLQ -ina-k:a 'rr6 to ro -761Its. -3- *R. 1-'d[0
                                                                              [-Y blia [to Pz              rely'
to-wyto Th R;if tti-g4 +EWA° qa h-E-"E
                                             lo-F5 ILQ Pz                                   - 714:,
                                                                          Vre to:a- i-Y1T:NT3
                                                   [-YTE-N-11*                       ht)frt
My I-1                 aEti
                                                                Mb{() lo                                '"Er h-19
 rt2                           tiom
                                                                                  ke-g-tyLo     ita            tr
                       ttP.:ff TA-5.
                                                                      L&              tO      w-c3"E2 iktaFz-
                                              R-1-6 tto             t-Y Ito   rat toloti-LQ19 law tz1:0
                                    lia-tg. -Tr             [P-g-                  R-k Pa Ito c91-691 -h-J4 tin to
                                      '42 hOWL.-9.- ro [-y Ltgr-tt t-yrw tto-RR
                                                                                ,1-
                                                                     o --qw7:5•11            TE ta-u         [-to
          R-1.                                     Po ?,z
                                                                              11r- trtgIEF                   -1.Y1
    ttg                       u---rel k k)*.- lto
                                artrIF rona                         1-y-g-iyto-Ett1 trtt
                                                                       iio                            LoiciFf.toio
    jL           ut-ytoaz ary-tR t-yttom iz-vL6tr Ltn D..t2tv wiyioaftta 14-vt-6tr_
                                                                             -ce *13g      A 74-01-1711
           VI- 64.7m 2011.1.7(4)i1 1.q 1,800q-cia

                                                                            711 z171i 71 VI- ja       APPI-2- 1-11 -T-
                                                          7?11
            •81-71.          41-a-
                                                                                           cA                 37--t1-713-
           APP} Atal-g-                               37- VA-471- 10-11 ,*°11
                                                                        ;1- 7A-c2-g- 111-14.
                                                       A1-171----q-1.- .1
                                                                                            1 01:2A.
                                                                                           3,
                                          .-a- 37BV °11 41- r1
                                                            - 1117,i
           *oil 1(4 8,000
                                                                                                             (&.11        -
                                                                                                                          I
                                                        td 417}-3.-        -?,111 471 J.- r-1-,
v:          V.                 --&- 1g31- .a61
                         71-1=-1
                                                                                                                          31
                                         cd74J •Fi-        J-1-11     RA a 'ad 1- -81-t1-71-
                           1Vol

                 ttA                     1 *Al
                                        3-
                                                                                                                     71
                                                                       47,1t11          Al t: 3161 71 Al
                          (61- --t1 °1                71,1 311111)1


            Tx1-2- -17-14 °11            -*1-114-•

                                                          1, r5131-11-a- 3-1130-*B1
                                                       J-11
                                                                                                  ',gob 2011.
                                                              -F:17        171 F-e1A-"e-1--t AM:*
             ci 1             1711 3-1411-A
                                                                                                          .:}
                                                                                            Al zi °13-7 Wtt
                                                          491 26 c'S         -"4.-61-61
             1.7j         V*,Al   -W1 q_1. 01
                                                             01711
                                  °1 (5N °i1.
                                                                                                               -
                                                                                                  .1.5,000,00011
             (2011. 10. 7d '-vi
                                                                                               1 911€.1 Va 1A-1 (Z1
                                                                    It-               71 4 51 6
                         4*-51,


                 1

                 4741,
                                                                                  71 Al*              °Z171--a
     v_-                  7f7     z1 71A 7O*1311. AI-A.1°11AI °I 91-
                                                                                                          3i °1 3/,            61
                  61-1-1          1A1            Al-% cz_I 61 AI
                                                                                                  A-10_ 011           9141
                                                                        - '°Pl
                                                 V- 4)..- 111*4 .9.__Tvg



                                                                      /0

                                                                                                          EX-YOO-S4-00065
   EX-YOO-S4-00066
                                                                    K
-E-
                                                                                   MO R1 to              -711-*
-14Y            gt fri-a-17at IQ Mz -ETA- tY
                                                                                                                        tr)iff
11.31-FY                       -a-tz           -tais tto -Wa -tio -to a to-1.Q It*1-E4ta-101-
                                                                                                "-ta ti.3rO             -1Z
                                                         -1Y as:aft --k-E polvto -t-tk                        rz i4 U
                                          YL
 W                                     W*111.                       tV Ito WO "t-a 5-tY to 11-W
                                                W        12                           --767=a              to-r-ty ttgritaz
                                                        -&-17-- t-y tY-tO to -taY
                                                -q-ta'g--
                                                -                                                 Fa a Jig Wtrl
 1.4i.o?ft                 t3P* --tr.*
                                                                        Rc .q"ff LziglaY                                      Lq.
         Ft-L
                                                              1.14-tg*      lio iez -1114-n4'z -R-ff ?Cr-
                                                                                                172 t-ci          00S1 cRa
             rche                          -(3--ret 4111-* .1?2,1-3-1
                                                                                     1°-6 [on Ltz
                                                                 ?g-bL            loW to r6             MdQ :Ft*r-rci
  7-21---t              tto        TE"
  1.-k4
                                                               1t‘1totz--6L. la-gtigta                            [15- k-t&
   to-towto-to
                                                                            t-Y Lto&ro                     Kgio                114
                 "1-11-1-31ZP               to*" .
                    --.3-*-rct                      t-Y [to    ro                 2r,-PL44g. --1--RE %tab.-mkt; itto
                                                 "EV-Fe-L- ton -L.* t-43.
                                                              i11        Ito to          ta       -.a         `17.0̀ fit*
                    tcr ?1R-
                                                              [1.-Wgi       tY                          itto ttg-              -
                                                                                                                       Eta -7=-1-ta
                                    caa
                                                      Am                       Tgol                  4)1-.
                -rzicti
               zdf

           oire7            t                  30- 9,1*Llr-1-•

           1119-171- -                200310_7,1*El 2008\4 7g 771-N (_)Aj-

              tl-



           (110.A.-'_-- 2003. 1. 23.7S vii401 2008. 8. 13.1

                sji 94 71.71- (A1.\] till-Li-A1771-71
                                    tH-A1771-71                 1:c1
                                                               3.        V444.
              71-

            2008. 3.7j (-T-)443.1-,401                                                 1:121-T4 (-T-) 61- °144

            °I-cl-g-r0 2=011 56q-i° Oc               Apaol 9,171A


4.)
                                                   1, ra-Al
                                              t-1-11                     -611 71               71-A1011 t1A1
            q- A11°-1 ava.            611
                                             13,198V_SIN_ 71.-404                                      K--)AP-21
            111-)0-1311 )127-APE:

                °I1A-re           - -a- 1              7lJ 5,000-611 ocEy.-81-713. :61-cl

                                                                           "          Al 761)01-4°1 70%.9-4
             e-1-8-. 560:4-ca1

                    33V6
                                                                     31.°145-1.

                                                              Al-)             (Zi

      ▪-
      v_        ud         41.-   71-q.R-2- t1-71             cd71--8-

                                            N-T-AAYZ1                                  5L1:71171- v-1-V'101
      •      711
                                                                 1 -11-011-1 7171611 %EY:4We 71
                                           -z1--&.'- -&7171r0:HE 4
                    a-rg- 711 614 7d-01 71-1

                                                                                                              - 13 -
                                                              oil


                                                                                               EX-YOO-S4-00067
                                 VA 611 t               9j4                                    NA1                5
                                                                                                             _a_11421
•Al -V- 3'q't11A1           a

 IV2-1 71 Al 21 1          -8--t171 A1-1-c21 71Al2171 7t1 V1311                               11 A1-2.
                                                                                         (1--(1                         21

 71'€-Fl            E-P-3M-1-1r1-•

 -91      zsl              A.1    (-) Alllitd.P1                  30% Al*61                                     35% A

 *61 o171                        35% 71-1-01 014-2-, 1304E- 4°1                            9t11 L"0.

 ±-f+xl-t
                                                      AtLelel-al

       71-t- Ai-a-71A111                                                                   444/ 61121,

       Vs)-1 711
               1-ol                           §1 4°1                           4;.*:t1-A, .1̀54MtAtSL

 17} .a 3                  4]           (51 A-17:,1              01 el-t-                              *21 17g-

 711 °I                                     1§1 ±-41- (Z1
                                  61-1-131 -1                                               71.-   *21

            SL.g. 5-1
                  L-F-1            7131°1 ?-1-t- .-T1 g- 7J                     -51R-1               r-1-•

 (-T-)A11         9-1 ci.1-AJ                   PIA                 1.11d .91        ff.61 Al-g- VA]

       91t-                             Al-                  *              °I*           317g 94 -(1 P1

       711=4:a                     i1         l                    -8-11;1>1       7,EP---g-

  5Ve

            ()4a 4-401 cd 01 Ai eft.' o 1                    )          11,1          °1 Al--2-              l 112 °1eel-

                                              1P1 61 Al                         71                      1301        161-
       °11 -2- 7L1.4.1,1A1
                       3
                      A1-1
                      .                   4 7A-tl °la (21-1-1-                                                           71-

                t119).51                                            7A-ti                                      4°11 3-/E1

  V. 61 of LI V. 1-1-            -tf-     , c)1J 1-1 r-I--

                                                                                                                        - 14 -

                                                                                                     EX-YOO-S4-00068
                                 71-i0_ 611711 (--T-)A11 \4-15-1                161-VP-I           ° 7l
     ae-MI

            01    cg 01     N                            1 4t1        3.1("1 41-e °11 71 (Z:1 71-.31


1,                                                                     1°1 iJA ez-Fr'
                                                                    ;zl1                                           °157-
     .-AiPa 91          11 t 111-534, (•"'")A11111-Z1--51
                        :
     (--T-)01-01-cao1- 61-trdeL-sq .1-1-t 44%                       -Plits21 71-1A-a- 19-1E-                  61 91°1

              (-1--)AIRM31- (-T-) 61-6114 61-61 rd                  44--514:7411 9.13-1                            9).e

              01 x-1-             Z1-611 -1--zsi     qRtl-V3.Ai 14 7F41 70%J.4.E.

     37%ril                       7171-c'eMtlx,t_lhi                                  41-.7471171- --el 471

                                                      ( ) A.11
                                               7114-2 4-                    41°,101 01-1-0, AAA-
                                                                                                                             •-•



                                             -7- 61 a Ml--                 -521 71- 9),t1            -511                -
     vci 1°1E- t 91 -1-1 ck
                                                                                         1
                                  *ft1 -47c191 N1--a- 14°14 -W. 31 61 V91-91 741- tilf: 3,
       11

      61      61-1c1
                                                          °1               l4i'd1                           -1---‘47L1
                         `11.15-g- 71-1-61 13J
                                                                                    }A              l& 71
                           9)sci9ki31°1-51, (--T-Ri tP1
            til 6aq-el 41 3161 a 71.4* cilIT--5-/ N-td
                                                                                       c11&
                                                                                            31
      *1-14. 171-°e?R:*                    411-• °,11t1-71'0: a 1*

                       R14                   sr'14.4711-1                                          V4f-Li11-• AA}
      --2.-   4-1-°171
                 -
                                                                    c>1.1= 'a 71.1-* q.M.V-                  °1 Al
      71*°1 1301           i2*. 10--EU. 9.1I1 1-
              --E-5cM1 1A1- 'OA V-Ar4B1
                                                         r-11 Al 451 71-     3'1611 711          91* V-71            (Jl
       a el 11. 4 'PEI AT -q                       3-&



                                                                                                                         - 15 -
                                                            ,45-6

                                                                                                   EX-YOO-S4-00069
       41°1 §1IIIT.1. 011-} -Prt171 A1-4                                              am4-s:_q

                             1.vEl .112 -1-114--E1 Ail 1°1*                          31          1 71 941 a                 -Al -El 71

                    - _ 91 X111
       }11 (-I-)A11 43.;4                                                            f 7.)1(ZIA1-             3-g-3M-1-1r1-.

       (--T)A1111 61 -V-41-te.                                                4521                    611A1 *Ai -R.61 11

       *tll
       4401 911-1-A.

                            611                              ag-7lHll -T-2e IznE.                                     2r"

                                                6131         9J-g-1-1- a* 14                                11 '461

                                  9151, ET-) AlR_I ‘4_-q1          ccol 611     3'a °I       31 61           -51331 (--T'A3:8P1

                                         611Y- 711 61A-                 W-e 3115-E-

       (----7"-)11-a11 71                          (--T--)<4°1 (9- °14-rd

        cl- -11t11-2-                  °14it1l icfrMR.Y- (-TN-61 -t161-°1-& rol z--\-. N-1-1- 19%
       7171-17--                    4ril'a 61          7}?* 1A-71 -71                     *1            c0.71-91

             -9-1/111                                  7P'1 c4-1C
                                                                -7:                   01-1c_1 71-A

                              14.5-1      --T-7-61 Al                            4611-1                        -torm71 g- 4T-A

                                         Lj 671-                                %if21-3-             14-1
       AT' A-717114-1-2

                            31P-E-        -- 7-A1 At         °Pi               1411 6,1-MVE-71
                                                                         7f ai °211



        °Pc/ AP&41.g.


7,17        9-14°11711 -Prel                           r-1                                911-e71-11-

                    r-1-•

                                                                                                                                   - 16
                                                                    ,4c,1
                                                                                                                      EX-YOO-S4-00070
v_-     11        t   711         AW31-   2?-*01
      (A-v 714)   0411




                                                         - 17
                            61-
                                               EX-YOO-S4-00071
     Ai            71- 011        t t1 ti-                 Al      2- 71

     ta      fg 7). 01       1
                             51     1- 5i    tir P-   II 4. Aitg li ecr
                                                                      l

711 ttr-1-




                                   2014. 10. 8.




                                                4




                                                                           - 18 -
                                            6q,
                                                                EX-YOO-S4-00072
                                   21-                        4.°,11
                          - V.-                                         111 -2-

    1 . ---Al- 7c12,--- Y-A. Al 4                     1430

    2 ---A1- A11" A14                                 0 A131- Alzi- : 14:45
                                                      Fl t .... Al 4 : 18:02
                  ";1 *fc. Alzt
          - c'eel- A131.A14
     • -- -Al                                         s Al z1 Al zt : 18:02
                                                         *A A14 : /81.'0
                   V *A Alzt
                  1-1 _1.1
    4. 71.4 -*-4-3-1      7d 34 4

        °loll V-8-t- Al-t-011- -44
                               -   -_.-91

        EA-Aizi-xi.       AI-Aizt A1461 Aoi-ro-              (,--)   i—
        t-
                ----A1--1-..q 01*, Irril- Al 4, 711
        711 A1 4 -.W- RI tA1-.A.1-PrAl 413
       a...9.14 CM
     5. Z'-A1-37-1-1 71711A1IN r-11 1
                                    1.-
                                     1

        °1-5011714 -51 4_1.t. 'trill- •13'                   9a            .5.,,,
                                                             y ,               vrti

        a 1-114-
•                                                                              2014. 10. 8.

         )N1-            (!`-. 617J-A(4) ---Al-t} -"-, RIM- 44-1- Al-V-011 414
                       i-c-
                '2.1i-t.                                                                           17J-

                 TLE-1 A-0,_Pg 14.
          1 --g-)1
     A-1(15
                                                                                              ,

                                                                                ?Ol'/</




                                                                                                      - 19 -


                                                                                          EX-YOO-S4-00073
                                                   A                    Al


                       rg0 ••    13-1-VO.

     1j ij                   :   590108-1464629
                                     (T--) 61-°14_1 4°14-2--
                                 7g71 114)1                  1A--    111 114-4 g C)F *- 210              302.1_
--r                                                                       : 1484)
                                            11.1±




                         :                        031-719-1939            (-W4 A,3, A-)        010-9400-7081

                                 (z14 Lig..})     02-3458-8111                       4_1)

                                 1L4        -8-                            Ail N             srl   At           -1-712.4 cti

2014. 10. 10. ed                     APtA *1) 10251. 11 APS 611                 °T,1 91                 tt*-57-1-

                   •


1-       -c-1      9-1- -c-)1
 - -°1-111 cti         1 7fva 611 Al 711                                                    41•=0.1

           APST11- 5;1* V- 441.14-111- 1V-1°1



1.         V}'iI F711

 - 4(51 (51-°1                         614 13 71}A1--• 7P-1 Al. (-1.-)A1111-10-°1

      (-T-)                                            7)1                             A1-1011


      1-11°11A-1


                                                       2014.10.10 _2_3•P 4:12   "I
                                                                                                   EX-YOO-S4-00074
                                     ulAtZ.1           5L1                ci




1.                  ca•IIITY-a-5 73-1-xl 01-1-1-a 7-1 14 1421      °1I    EFI'oi

                    t-Exl 014-12
1. Roso                                        No124-2- kgx1 01-1-14
1.   1F7 ?1                                            .1!.1 • 1*1E Irl1O1011A1
                             Al-gt
                                                            -g-                24
1. 7.18[71-               bg-E-'
          ••••,..     i
          —r




          491-




                                                              q-
                                                      3-1°,17},


     ok               FL.




                                                                         EX-YOO-S4-00075
 °11                                       r-44-311- V-°1                 1514.

              -A-- 1O1 tile* ed




                          114
                          -

                                                                   71-9-11               k               712.-_510.1 7N-
         *1g°'                         AVSAI

         --01,31, 2014. 11. 521_y_r-s-
         1                                                9:44.1_14

                      -11-111(Z1 %°1 (c-)A111_00_61                (-)1_1t11A1                     (-1-)61-01-t101-014-ral

                                              AIM                    -1 4                    .ALlea-- co-a- 4-731-1
               c11 17Fr'okEt1-°4

                                  Ct.1- °PE t                       *P-171-

              1.A171-                  1-11°11A-1                t1-391/4 -111-1
                                                                                     1 01
                                         1 E1 2014. 3. 16)Z1}1 ()oloi-v 01-014-rjz--_1
                           2007. 12. 27.14
 ,
          AI_T_                                      -E-
                                  2014. 3. 17.7(171-41                                                            et9_
#3:



              61, 1371-01-1 rt.
                                                                                                                      (-T-)11-611
                            (----)01-61-Vol-°14-rc12---71- 2008. 3. 5.1

               19.1                       ,?-41:LI71- 5,000V, V-11 56V_4011                                   7114          I1

                                                                            ti] 3. 21.1                50( 4,000g-l
                                                                                                                  e
              t1-22, V--f-1-      741c2H-54 6,000;11--V,

                                     13141            ca=g- 5:1A1-e-

     q        c11,                                          -Y--.•81-A1itl-              V. A1 71441611 44'11-2- 71

                                  Lir+.
                                                                                   t11       e}7
              -I-1 714 qA1
                                                                                                                                -2-
         -]   f12 o1\                               2014.10.10          4:12                                             7 -*

                                                                                                       EX-YOO-S4-00076
       °1 7<j" A-11, c)1 71, (D1 44                                                              ;-.T()_- APS                           ti-1 1

                           .31              )4 2431 9l                        7li01 V*1-1 r-1-•

       4R 011                                            30%, ope n 0                        01 44            35%-Z, ±-19-45-11               9)93

        El 71 Ltt-71--8-

                                       1                         %R..1 7a1                 clt}-q
        7i .54 111 *13.1-7.11 14214 4d--

        r1
        9          A-11 Al-V" O1 AJ                            4a-       J....-Pr-t-1-71             611           44=11

                     Ail

                                  01°1184°14-to1 2--̀                 )ji 1 el 61 Al            (---)A11411-,1 V.611

            71-      ()1A-I         L AO1 oi 711 -811 Al A111-1k-1                                     --8:          11                              ti

            cd-A1                  ri--.

            1?-1 1-1t11           --12-1=1OO                    Al, (\-I                          .R614                    01 701-A-11°-_

                                                                          4
                                                                          - 7114             Vol clEiiI                           711 °JAI- 7,1-01        .
                                 (-T-) 01-°1 114 01 4-

                     -A-71 71 TO:                     44=1 6111 Al 71°11                                      A1              qt11 91-Ai

            011 al-                  it1l                                                  1
                                                                                  l A171- 41-                          s21 71)1 °171                 7l

                           Al Al cZ1 Al 70 V311 -*A 4°1 l42-                                               cz-.1                   t1a

                                                   91-tB11 01 178 7t-a-

             64,    11* 71                        141-1r-1-•          q)1          °IV_ 4°1                                    V31 4_14°_1 ;7j51

            1111           A
                           - 71                  Al-if 1 711 zl Al --2:

             (-- )A11             oil Al                                           *Al a reetAl11
                                                                                                -                         1

             13,198-V -Q.T.-                              t    -011        01-61-v 0-1- 01 4-tj 011                  _ 71- (ZI.
                                                                                                                    TA             5,000-5a           71-


             c).     -8-1-711              Ell                   1.--P-1-1 611 11               61--t-• 711


                                                                                                                                               7-3-
-xl   1-1          Oi 1, urn                                          2014.10.10 _9_31E- 4:12    rt _ r

                                                                                                                              EX-YOO-S4-00077
1,1     L 1-A1                                     7
                                                   ,134.11 Al- 0114                          71 7l l A1H'1
                                                                                                         _                 ril


      4-1
        =7                          V- 9-14                                 cti V- -°r1      71-             °1-1-19)41-1 r1-- 01 1-3k


      01        7l14                           1711ioi1 Ajtil Al °I


           1 cL1 17
                  114                                                    131-,                                      A1lz-L-t1 /44 ?_1°11   A-

                 7114                  0+1.1               1-                          Al


                         31)L
                            1 1A-1 a                             1             el a x-14 7-ri                       Ell




      ..1_1=c11-a-         2008. 3.7j                                                       01                   7]
                                                                                                                 71q -Q-

                        A11111/41°11                                           56q-C91                       0.1V-711

           11;1611 Al td 9:1             '41?-t-1-_-3-1, ,A °it-11'0:4-'71 Al                      oil Al

                                           1A-t- 111,11-1                                                   V-1
                                                                                                             1 - 1-14-


           ej        01-°1 -`861-014-r-012-
                                          -611 A-1 --                   --1----1°.:Yer- rW- 56-(Z.1-S
      71-a_


      61-4                                     Ai 121-                               ri-•


                           01°1 -V 01- °11- col                          J-Prt1-31 Sall LI r-1-•


7L-        ,         1E 2008.1                           Al      13,
                                                                   -4       (0_ xi                                                   1,000

                                       AtAl iti_A117/1-N

Tr_   (- -)A11 1_1,1-c11 x121-                           01 7c1-Ail, 014-,- 71, 6IA11-4 Ail                                      1°1 9i
      7).LQ          (T)    .8.11              c'o1_-
                                                    3-                      391                               01_
                                                                                                                1 0K-.1 7
                                                                                                                        A171--e-


1.1        71-                         -a ?" °1-1-1-7
                                                    -                          oil     (-;-) Alltod -a-                   q.A1**E-1


      e.54: 6          N *61
                         1   -q (51        9MK-1                          Cd37- 991111-1 .4.


11(t14         Q]\                                        9f11     in. in     -gc 4:12      ,,-
                                                                                                                   EX-YOO-S4-00078
             ei                                   (1M-2-              3-7-          Ai -Fra -Alf                             1
                                                                                                                             T--)

              1 9) 1 9N1

1.1    ijA191" 'e?-1 A1 -Pr* 41                      -14-1=r1- V*L1                 (--1---)A111110_ 9-1 A 41 °1

                                                                 *41- °1 A11:11- 11
                                                                                  ,1V                 tl °I A 47'1

                       61 el-                61                          -1- •            4.'-    Al 214- E1       10.     A4
                                                                                                                            1

                         3 9i                                                            91-Al           'Al A

                               5l                  °1 611 144                                         Oil M3-451, All If-

       3A-Al             -±-r°1 711-1- jr:         611                L1- 1 %Al 471 Pritli (-11)114 A °M-*

                                                     Al3A-                       MIt1-711-1- -a4 111*t:

       -2- zl- AJ 4714                                            r-1-- iEIl(-1
                                                                              -)All
                                                                               - 111-A 9-1 N                             41- -AA

       Oil            tli A-r€- 471- 111-t-j-P-                       i3-                  £f             :I11 71,1 VIA 91-

       -if'A
           - 7191-                           -11* 01 V- -I= 9‘11-,
                                                                 -_-. *14°1                 A(g ztV 1-1 ri-.
w      °lig APJ.4 .- 1-t--ei-1--le71-_8_

11     Oil.

i=
71-2   11-1 -<1-1 4°11 711 *ft- -7-T-7-7-11-1- "1              5:E7:7
                                                           431 A1 ° la:C51

ri-
 ti               1-14.

1=
-117   Z1}Oil '1*- ti- ril --              71AIN (31-1-1 -4Z711-1- A1- 1 37-1- ri-E- *--Y-01 9)-1-7:7)%8_
                                                                                                  -

-V-    (A-V 71711)                  fcrix-eitA




                                                                                                                         7 -* - 5 -
.71           0_1 )   11 urn                             2014_10.10          4:12
                                                                                                        EX-YOO-S4-00079
                        oil Al            711 131-          111-            r-11    -9--   11-

7, fa    o1         q    ri- al--   tl-              cZ1           A-PTI5          9,1           r-1-




                                          2014. 10. 10.




                                                                                                           -6 -
        -4A 1 hwn                         2014 10 10 4_4E. 4:12                                         7 -I' 6
                                                                                     EX-YOO-S4-00080
                                         --"i2=4                   *(5.1A-1
                        "Y-trt_                                                  111 -gi-
1. Z•__Al-    ,:1-.e.-_ _y_4 Am                         13:50
2- Z---A1- A14 A14                                      ri All- A14: 13:50
               Ai-4T3c) tR
                                                        Li *W A121- : 16:12
a --Ai (aq AM A14                                           Ai z.1 Al zt : 16:12
                                                        ri .t.w._ Al4 = /6;)-0                                        .
                                                                                                                      ..,
                   3k1 *-U-
                   1             Al4
4. 71F-1-         ,.-A1-3-1
                    - 7-1
      (ill V.a.t1- Al-t-j-LAII-±s-ti
    • z-T-Aizt-371- z-__AtAil- A14011 Al-r-d-                       p/A a-
      t- Al z1-31 N- 01 71-                   -1- a
      ° 1 -Fr' , a -•Al--t- .1- 61-8-,    -        Al
                               1--W-a1
      711A14 --.W-(34-A1- .A1--12              A1113
   z---s214 ©1)1
5- Z---A1-31-1-1           714Al11 411                            111_>-
                                                                  (),A. Iv-
    °N4 7114 -q _l__1*- cii* ..)

                                                                                    2014. 10. 10.
  7    A1-1-1-1-N-51-1442:11--V0.-2-(--8-) ..-Al-t- 4--, 1?-19-1-                ---$--_' AIV-611 riltli   v-1---t-

 V?( 0             )11-E1 A-czl ig-f4-.
                                                                                             —
                                                                                  I
                                                                      ,-1A1- =   iall-*11.


                                                    2014.10.10 ,2_4E 4:12
                                                                                              EX-YOO-S4-00081
                                                        71-                 .c:1 Al



 tirt-vlq                                                   -E-cZ1                                             z1-611 1991. 1.
 16.                      11-1°_1(zi5_z-stel 1 71 5_371                 -114                                  -*E.}

                                          tt-51 2017. 11. 16.4             -(-5-1 91- 37
                                                                                       ,:1-__Itt°1 t}%i1] Z-(1.71-At




1.     -11-cZi           A-74

        -V_--(z1,4?-_-        t1                                                            -E-ca-r°-_. 200510_                 Al-t
        A:N.&                             -OWL]             Afljo11 °I,P-LitN                                         lg91. °
       20081-d Al-1N                               91- -W-A1611 4              1q01A1                 Al- 5_1=_-.

                                                                     20081-A 2-&1 4-E-1 411-P,1        4 Y1011 9-1t1-01

                         Tr   51 01                                                .7,AV                     A, 01 -E-71 .istcti,

            cL1                               4%511-         Al- 4°1 c5-1 t4.              °I. --a- 2016. 11. 24. 7,J1-4-
                                                                                                                       .
       °11       r11t1" J       cZ.1              rd-A1 01 A1-7,1
                                                                _1)-1              7,34°1     14-tcd-s)-1

       V_11 01 Al-714                                4'1%


1_2.                               7iLl    -1--
                                            = 42' AM' —.7—. VA"                 Ai 7g S2-1              11)1. 61 "N"
       11-1A1-7,17)- 21=A-*                                                         -1-
                                                                                      -11-2- V- 2r-- VT°

                                                                                                     71.±

                                                       A1-761 .1_                                  -*1                   A(!)

       A1-71- 71±} A1-1 oil 4 4 Al t,9: 1A -V 01 AI                                           V-        9,1            Ad"       A1-

               11-1A--q1                                                            9,M1-1-, 01                       11A A-71-

                          491? 5-44°1                                  4401                          -511 A-1 kz1
                                                                                                                -_A
                                                                                                                 - °1 111

              1                 --a- -11 tl-cE1 ql q- 1 V= 4.P1 '13EC-                             7
                                                                                                   >i c'TJ




2. V-c--)1 ALA' 11011

2.1. rft1-17,1                     A178a-__ 5V-011                                   ALA:L-1 51-,4°11-1r-1-.




                                                                                                              EX-YOO-S4-00082
                  1),_11- (11
                  7               -c1l4cci 2013. 1. 8.                                             2013. 1. 16. a
                                           A1A-                                                   g- 2018. 1. 16.
                                                                                                °li
                   A1A-71-

2-2- a            r-1111-'2,1              r-1-*(311-         °1                       1- 9,1-*
                                                                    :A. 11 14°1 Lfl1(1-1



        r         179 Al2-8-01- : Al                    °1                 L tel-s-1 -7J 14- TA 01-1-1V- 47
                                Teta *.a1-°-            1(311         71z1-                                 01-1-1-111-rf.i

2.3. Pri .__'&01--°= 2014. 5. 14.011 •-ti.V.5.1°1                        AltA                       1---10.11A1
                                                                                    Z2V-611-1-, VA -1
                                  qA1 tals21 A1A71- °_1-A(sl-Y11 °NV- 4011                                            i1A

                                         tta-L 9)41-1
       IrVA        1112575, 2014.5.14.> 12a-. 11V- : 1179i2j-1 71P
                     01   'A Al        rJ7k1      -1          A-71- -11151       01-L1V- 4°11 rif811 A15- al 2




3. VI         -SI tg -91 Al 1-

                          A1-7d°11 rt1                        711-78-01 01-7-011a                               c2-71A-15-
     1-.;J 1-54-                  °.1 2012. 3. 17. 401-1-1-__i           1
                                                                         - 2               2012. 3. 18. --in---         _
      z- 71I 2012. 7. 16.                       c;j-q't,1-01                         oil       -Fr--8-1-a                   71),

        i1           I               EA%                                                   cd1VAr-1-.

3.2. 1tl-?-1-Al                                                                                                       01 1 -
                                               i 2013. 1. 16.*E1 J i               oil       91 oil 1.-Pr             AA.

      I
      1
      - 1771- 1 °I VA A179---- 12A1-011                            tais-'1 A1,
                                                                             71- 7P15101 9                       fl i-1+.
      7,1         01            oil                      01             Al 'A-                      7114-,̀                 IA
      71]                                        la-f-TEI 51-ill AI '71- .1:
                                                                           6•M                      ci),11-1



4. 71E1-

41 rilti-V2 VA 180Z4--=_--                          761 1                          'Al




                                                         -2-
                                                                                                     EX-YOO-S4-00083
           r VA                     : Al -.A-                                   .7--71-°11 5)1 (>1 Al
            O              --7
                            1 1-,   5-17        t-e-r-9-1- 4-A <)11          Alt= 701-AN                711 V-1?--           cdtl-ccl
                r1t
                iI-   1_


                Al AA-                                          7J1 Al--V1-           41 173_ 71°11                                   71-
                7111                                1=,1171, Al -4. 71-                  7c1                      A1471-
                     EA             71-                                                11(31 9),--*1-1r-1-.

42.              4°11A-1 7T]                     A1.11:84
                                                        - 7,4) sr) -?-1                    7-d           r1111-               Al A-71



                                                                                                        1151 01      O1=
                                                                                                                      1 ._-_-_
                                                                                                                         1       01   Xj-
43. =ail+ -S'1c.11A-1                      .01-91- 7a°1, °11                                                         .),A,            o


       ---t-44c1



5.

5.1.        711-rAe1                         2013. 1. 16.*E1 7,1A              oil     -521 011

                                    i79           1124l        l-f        --)1 Al A71- 115.1°1               A01-F-11-,
                l-            ili            caa
       1
       4E1 510_                      Id- Vs-31                izfwV




                                    71Alt- A1-1.01                                     °_14111,                      1 Al-•S4
            714             47 7J                                                                 ti      A-13-tAiM
                                                                             .41Z1A1-E-




                                                          2017. 12. 13.




                                                                                                              EX-YOO-S4-00084
